UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 10-K (Mark One) R ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2014 £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 COMMISSION FILE NUMBER 001-35218 ECHO THERAPEUTICS, INC. (Exact name of registrant as specified in its charter) Delaware 41-1649949 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 99 Wood Avenue South, Suite 302, Iselin, NJ (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code) 732-549-0128 Securities registered pursuant to Section 12(b) of the Act: Common Stock, $0.01 par value per share Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes £No R Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes £No R Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes RNo £ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ Smaller reporting company R (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes £No R The approximate aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant as of June 30, 2014, based upon the $2.26 closing price of such stock on that date, was approximately $23,077,952. The number of shares of the registrant’s common stock outstanding as of April 2, 2015 was 11,128,275. DOCUMENTS INCORPORATED BY REFERENCE None ECHO THERAPEUTICS, INC. ANNUAL REPORT ON FORM 10-K FOR THE YEAR ENDED DECEMBER 31, 2014 TABLE OF CONTENTS Item Page Cautionary Note Regarding Forward-Looking Statements ii PART I 1. Business 1 1A. Risk Factors 10 1B. Unresolved Staff Comments 10 2. Properties 10 3. Legal Proceedings 10 4. Mine Safety Disclosures 10 PART II 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 11 6. Selected Financial Data 11 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 7A. Quantitative and Qualitative Disclosures About Market Risk 17 8. Financial Statements and Supplementary Data 17 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 18 9A. Controls and Procedures 18 9B. Other Information 19 PART III Directors, Executive Officers and Corporate Governance 20 Executive Compensation 25 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 29 Certain Relationships and Related Transactions, and Director Independence 31 Principal Accounting Fees and Services 31 PART IV Exhibits, Financial Statement Schedules 33 Signatures 34 In this report, the “Company,” “Echo,” “we,” “us,” and “our” refer to Echo Therapeutics, Inc. “Common Stock” refers to Echo’s Common Stock, $0.01 par value. We own or have rights to various copyrights, trademarks and trade names used in our business, including the following: Symphony® CGM System, Symphony® and Prelude® SkinPrep System, AzoneTM, AzoneTSTM, and DurhalieveTM. -i- Table of Contents CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K contains forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and Section 27A of the Securities Act of 1933, as amended, which involve risks and uncertainties. All statements other than statements of historical information provided herein may be deemed to be forward-looking statements. Without limiting the foregoing, the words “believes,” “anticipates,” “plans,” “expects” and similar expressions are intended to identify forward-looking statements. Factors that could cause actual results to differ materially from those reflected in the forward-looking statements include, but are not limited to, those discussed elsewhere in this report and the risks discussed in our other filings with the Securities and Exchange Commission (the “SEC”). Readers are cautioned not to place undue reliance on these forward-looking statements, which reflect management’s analysis, judgment, belief or expectation only as of the date hereof. Except as required by law, we undertake no obligation to publicly revise these forward-looking statements to reflect events or circumstances that arise after the date hereof. -ii- Table of Contents PART I ITEM 1.BUSINESS. Overview We are developing our non-invasive, wireless continuous glucose monitoring (CGM) system with potential use in the wearable-health consumer market and the diabetes outpatient market. A significant longer-term opportunity may also exist in the hospital setting. Echo has also developed its needle-free skin preparation device as a platform technology that allows for enhanced skin permeation enabling extraction of analytes, such as glucose, enhanced delivery of topical pharmaceuticals and other applications. Products Continuous Glucose Monitoring Our lead product is a non-invasive (needle-free), wireless, continuous glucose monitoring system designed to provide reliable, real-time glucose data conveniently, continuously and cost-effectively. The CGM System includes a skin preparation device, transdermal glucose sensor and wireless transmitter. The transdermal skin preparation component of the system has been developed to be a safe, effective and easy-to-use device to enhance access to the interstitial fluids and enhance the flow of molecules across the protective membrane of the stratum corneum. The skin preparation device incorporates our patented micro-abrasion technology into a hand-held device used to prepare a small area of the skin. The non-invasive sensor is applied to this prepared area in order to measure the interstitial glucose levels. The key feature of our skin preparation device is our patented feedback mechanism, which we believe allows us to achieve optimal skin preparation for our transdermal sensing technologies. The device’s proprietary, patented feedback control mechanism consists of software, a microprocessor controlled circuit and measuring electrodes. While the device is in operation, the circuit measures the real-time electrical conductivity of the prepared skin site compared with the subject’s intact skin site. The micro-abrasion device turns off automatically when the conductivity measurement reaches the effective output as established by the software, thus producing individualized and optimized skin preparation. As a result, the micro-abrasion device only removes the outermost layer of the epidermis, the stratum corneum, which is about 0.01 mm thick and consists of only dry, dead skin cells. With the advantages of our proprietary feedback control mechanism, we believe the skin permeation process is safe, effective and pain-free. After the skin is prepared, the electro-chemical glucose sensor is placed on the prepared site. The glucose sensor uses glucose oxidase to generate a continuous current that is proportional to the concentration of blood glucose in the vessels beneath the epidermis. Glucose data is then wirelessly transmitted in numerical and/or graphical form every minute to any remote device. Drug Delivery We believe our skin preparation device may also have application in the transdermal drug delivery market in addition to markets for other treatments. The localized removal of the stratum corneum created by the device may potentially provide a safe and cost effective skin permeation process for the delivery of various topical pharmaceuticals and to facilitate other applications. We believe our skin permeation process has the potential to increase skin permeation up to 100 times greater than untreated skin, perhaps making it possible to deliver a wide array of large molecule drugs. Specialty Pharmaceutical Products Our transdermal drug reformulation platform, AzoneTS™, is a highly effective penetration enhancer at low concentration levels. When combined with AzoneTS, the penetration of numerous FDA-approved drugs is improved from two to more than twenty-fold. We believe that AzoneTS has the potential to expand the number of drugs that can be delivered transdermally in a wide variety of therapeutic categories. Our most advanced drug candidate is Durhalieve™, an AzoneTS formulation of triamcinolone acetonide, a widely-used, medium potency corticosteroid approved by the FDA for treatment of corticosteroid-responsive dermatoses. Durhalieve has completed Phase 3 clinical trials and, in order to obtain FDA approval, we must satisfy certain clinical and manufacturing development requirements outlined by the FDA when they last reviewed the Durhalieve New Drug Application. Additionally, we have modestly advanced the development programs for early stage AzoneTS reformulation drug candidates, including methotrexate-AzoneTS (“MAZ”). We hold Investigational New Drug Applications for MAZ formulations for the treatment of psoriasis and mycoses fungoides and we have completed Phase 2 clinical studies of MAZ for the treatment of early-stage mycoses fungoides.In addition, we have made annual and other applicable regulatory filings necessary to maintain the active status of the Azone Drug Master File, the Durhalieve and MAZ Investigational New Drug applications and the MAZ Orphan Drug application with the FDA. -1- Table of Contents Unfortunately, due to economic conditions and financial constraints, we have been unable to address those FDA concerns and advance our AzoneTS product development programs as rapidly as we had originally anticipated. To date none of the specialty pharmaceutical development programs have been completed. Partnerships Ferndale Pharma Group, Inc. During 2009, we entered into a licensing agreement with Ferndale Pharma Group, Inc., a group of companies that specialize in the development, manufacture, distribution and marketing of various dermatologic products. Under the terms of the agreement, we granted Ferndale the right to develop, market, sell and distribute our skin preparation device for skin preparation prior to the application of topical anesthetics or analgesics prior to a wide range of needle-based medical procedures. In addition to the original territory of North America and the United Kingdom, the license agreement was amended in 2012 to cover South America, Australia, New Zealand, Switzerland and portion of the European Community. This partnership allows our skin permeation technology platform to be combined with Ferndale’s leadership in the topical anesthetic market. Handok, Inc. During 2009, we entered into a license agreement with Handok Inc., a pharmaceutical/healthcare company in Korea with a core business focus in diabetes, cardiovascular, oncology, human vaccines, medical devices, diagnostics and consumer health. Under the terms of the agreement, we granted Handok the right to develop, market, sell and distribute our CGM to medical facilities and individuals in South Korea. Medical Technologies Innovation Asia, Ltd. In December 2013, in connection with a capital raising transaction, we entered into a license, development and commercialization agreement (the “MTIA License”) with Medical Technologies Innovation Asia, Ltd. (MTIA). Pursuant to the MTIA License, we granted MTIA rights to (i) exclusively research, develop, manufacture, and use our CGM in connection with the development activities needed for regulatory approval in the People’s Republic of China, Hong Kong, Macau and Taiwan (the “Territory”), and (ii) exclusively make, have made, use, sell, have sold, offer for sale and import our CGM in the Territory once regulatory approval has been received. Additionally, subject to the terms and conditions set forth in the MTIA License, MTIA received the right to grant certain distribution rights to its affiliates or third parties. MTIA is responsible for conducting all required clinical trials and for all development costs relating to regulatory approval of our CGM in the Territory, as well as manufacturing and marketing costs relating to commercialization of our CGM in the Territory. MTIA is also responsible for obtaining and maintaining all regulatory approvals from applicable authorities in the Territory. Upon the earlier of regulatory approval of Echo’s CGM by the China Food and Drug Administration or our termination of the agreement, as defined, we are required, subject to certain terms and conditions, to reimburse MTIA up to $1,500,000 for development costs incurred by MTIA. The reimbursement will be in the form of our Common Stock, valued at $2.71 per share, which was the NASDAQ closing price on December 9, 2013, the date prior to the date the parties entered into the MTIA License. Additionally, we will share with MTIA future net sales of our CGM generated within the Territory. We have the option, at our sole discretion, to enter into negotiations with MTIA for supply of our CGM in territories that are not licensed to MTIA under the MTIA License. The MTIA License has a term of ten years, subject to earlier termination rights including, but not limited to, for breach of the agreement, change of control events, and certain performance obligations. Clinical Results We have conducted several human feasibility clinical studies with our CGM System in healthy subjects, diabetics and critically ill patients, as well as a clinical study at several leading U.S. hospitals in 2013. In the studies, accuracy was evaluated using the Mean Absolute Relative Difference (MARD). The average MARD in our studies was 11.9%, which is comparable to CGMs currently on the market. In addition, these data highlighted the safety profile of the system with no unanticipated adverse device events detected in 114 patients. We believe that these clinical study results demonstrate that the system can be used to measure real-time interstitial glucose in a way that accurately represents blood glucose levels. -2- Table of Contents Segment Information Operating segments are identified as components of an enterprise about which separate discrete financial information is available for evaluation by the chief operating decision maker, or decision making group, in making decisions regarding resource allocation and assessing performance. To date, we consider our operations and manage our business as principally one operating segment, which is the development of transdermal skin permeation and diagnostic medical devices and specialty pharmaceutical drugs. As of December 31, 2014 and 2013, all of our assets were located in the United States. Market Opportunities Echo’s CGM System Wearable Health Technology Market Wearable health companies have been increasingly interested in incorporating glucose data into their health and wellness applications, which is of particular interest to athletes and health-conscious users. To date, attempts at accurate non-invasive glucose measurement have not been successful. Echo believes that its real-time glucose data can seamlessly fit within health and wellness data services to provide an invaluable and currently untapped piece of the health algorithm that can impact health before a medical condition arises. Continuous glucose data transmitted by Echo’s sensor may be further analyzed alongside other health and wellness indications for personalized health objectives, which may include weight loss and sports training. Echo believes an opportunity for a mutually beneficial partnership exists as a key provider of glucose data and that data from Echo’s glucose sensor can become a new and critical input to health and wellness data service providers’ health algorithms. According to IDTechEx, the wearable technology market surpassed $14 billion in 2014 and is expected to grow to over $70 billion by 2024 with healthcare applications remaining the dominant driver. Diabetes Outpatient Market Diabetes is a chronic and life-threatening disease caused by the body’s inability to produce or properly use insulin, a key hormone the body uses to manage glucose, which fuels the cells in the body. According to the American Diabetes Association (ADA), about 29 million people in the United States, or approximately nine percent (9%) of the population, had diabetes in 2012, including over 8 million people who remain unaware that they have the disease. In addition, before people develop type 2 diabetes, they usually have “pre-diabetes,” or blood glucose levels that are higher than normal but not yet high enough to be diagnosed as diabetes. According to the ADA, there are 86 million people in the United States who have pre-diabetes. When blood glucose levels are high, diabetes patients often administer insulin to reduce their blood glucose level. This is particularly critical for the approximately 1.25 million people in the U.S. with type 1 diabetes who are incapable of creating insulin on their own to metabolize glucose and hence are in greater need for more intensive insulin management. Unfortunately, insulin administration can reduce blood glucose levels below the normal range, causing hypoglycemia. In cases of severe hypoglycemia, diabetes patients risk severe and acute complications, such as loss of consciousness or death due to the drastic nature of acute complications associated with hypoglycemic state, exposing themselves to long-term complications of that condition. According to the most recent data available from the ADA, the cost of diabetes care in the United States in 2012 was more than $245 billion, including $176 billion in excess medical expenditures attributed to diabetes and $69 billion in reduced national productivity. The ADA estimates that people with diabetes, on average, have medical expenditures that are approximately 2.3 times higher than the expenditures would be in the absence of diabetes and that approximately one in ten healthcare dollars spent is attributed to diabetes. A significant portion of overall diabetes care costs, which are approximately $12 billion according to industry sources, is attributable to costs associated with monitoring blood glucose levels. That market segment is projected to grow substantially as patients and their physicians seek ways to manage glucose levels more effectively. -3- Table of Contents We believe that continuous blood glucose monitoring can be an important part of a diabetes patient’s daily disease management program. Continuous blood glucose monitoring can help plan diabetes treatment, guide day-to-day choices about diet, exercise and insulin use, and avoid unwanted low blood glucose (hypoglycemia) and high blood glucose (hyperglycemia) events and the complications that they can cause. Blood glucose levels are affected by many factors such as the carbohydrate and fat content of food, exercise, stress, illness, and variability in insulin absorption; therefore, it is often challenging for diabetes patients to avoid frequent and unpredictable excursions above or below normal glucose levels. Patients are often unaware that their glucose levels are either too high or too low; resulting in their inability to tightly control their glucose levels and prevent the complications associated with unwanted glucose excursions. In an attempt to achieve and maintain blood glucose levels within a desired range, diabetes patients must measure their glucose levels. The ADA recommends that patients test their blood glucose levels three or more times per day; however, despite evidence that intensive glucose management reduces the long-term complications associated with diabetes, industry sources estimate that people with diabetes test, on average, less than twice per day.We believe our CGM has the potential to improve patient compliance with frequent glucose testing, achieve better glucose control and make a positive impact on overall day-to-day diabetes management. Hospital In-Patient Market Up to 90% of all critically ill patients have been found to experience hyperglycemia, which contributes to poor patient outcomes and higher hospitalization costs, even if the patients have no previous history of diabetes. Clinical studies have demonstrated that intensive insulin therapy and frequent glucose monitoring to maintain tight glycemic control (“TGC”) significantly reduces patient mortality, complications and infection rates, as well as hospital stays, services and overall hospital costs. Regular monitoring of blood glucose levels has become a preferred procedure performed by hospital critical care personnel to achieve tight glycemic control and ensure improved patient outcomes.Most intensive care units (“ICUs”) in the United States have glycemic control protocols in place to manage patients who may experience stress hyperglycemia.These patients include both diabetics and non-diabetics, particularly those who have undergone major surgery.A growing body of scientific research has validated the use of tight glycemic control in the critical care setting, and continuous glucose monitoring has been evaluated as a means to optimize glucose control in critically ill patients. A 2010 studyin critically ill patients demonstrated that CGM devices are highly sensitive to detecting rapid glucose excursions and yielded significantly lower rates of hypoglycemic events. Medicare’s “no-pay” guideline for complications associated with hypo- and hyperglycemic glucose levels,and their additionto the list of Hospital Acquired Conditions (“HAC”), has further driven hospitals to institute tighter glycemic controls. We believe our CGM has the potential to offer a non-invasive, wireless, CGM solution for use in the rapidly emerging hospital critical care market. Today, standard practice by critical care nurses is to periodically measure blood glucose at the patient’s bedside, typically in the range of every 1 to 4 hours.The work associated with tight glycemic control is burdensome and costly. According to a study completed by the American Journal of Critical Care (AJCC), up to two hours per day of nurse work time can be required for tight glycemic control for each patient.The daily cost of tight glycemic control in the United States is estimated to be $200 per patient.European studies have demonstrated similar findings.We believe that a non-invasive, needle-free CGM system like ours will save valuable nursing time and expense by reducing the need for frequent blood glucose sampling using current methods, as well as reducing glycemic excursions and the effort associated with managing them. Competition The industry in which we operate is extremely competitive. We expect that any products that we develop will compete primarily on the basis of product efficacy, safety, patient convenience, reliability, availability and price; however, there can be no assurance that we will successfully develop technologies and products that are more effective, safer, more convenient, more reliable, more readily available or more affordable than those being developed by our current and future competitors. Several mobile technology companies, including Apple Inc., Samsung Electronics Co. and Google Inc., intend to incorporate glucose tracking into their non-medical health applications for their wearable device platforms. To our knowledge, none have been successful to date. -4- Table of Contents The diabetes market for glucose monitoring devicesis particularly competitive, subject to rapid change and significantly affected by new product introductions and other market activities of industry participants. The outpatient diabetes testing market is largely composed of blood glucose meters and test strips.Products from Roche, Johnson & Johnson, Bayer and Abbott Laboratories comprise approximately 90% of the diabetes testing market.These competitors’ products read blood glucose levels via a small blood sample placed on a test strip that is inserted into a glucose meter.We believe single-point finger stick devices provide limited information because patients only get single blood glucose values.Furthermore, these devices can be painful, difficult to use, and inconvenient.These limitations create an opportunity for a painless, continuous glucose monitoring system that can provide blood glucose trends and is easy to use. Several companies are developing or currently marketing continuous glucose monitoring products for people with diabetes in the outpatient setting that will compete directly with our system. To date, Abbott Laboratories, DexCom, Inc., and Medtronic, Inc. have received FDA and CE Mark approvals for their continuous glucose monitors for people with diabetes. To our knowledge, the product originally developed and marketed by Abbott is no longer actively marketed in the United States. Roche Diagnostics U.S. and Senseonics are among those companies also developing CGM systems for people with diabetes in the outpatient setting. Researchers are currently working to combine continuous glucose monitoring devices and insulin pumps to form a closed-loop system in which people with diabetes continuously receive insulin through an infusion pump based on the glucose measurements provided by CGM. Edwards Lifesciences Corporation, Optiscan Biomedical Corp., Maquet Critical Care AB, Medtronic, Inc. and A. Menarini Diagnostics S.r.l. have obtained CE Mark approvals which permit them to market their continuous or near-continuous glucose monitoring systems in a hospital setting in the European Union; however, no company has received FDA approval for a device for CGM in a hospital setting. Glysure is also developing a CGM system for use in a hospital setting. We believe our CGM system has the following competitive advantages against other currently marketed CGM systems: · Non-invasive.There are currently no CGM products on the market that are needle-free; and · Wireless transmission of data up to 50 feet away.Some other products on the market are wired or have shorter ranges; and · Accuracy. Particularly if comparing the day 1 accuracy of other CGM systems to that of our system. Government Regulation Government authorities in the United States, at the federal, state and local level, the European Union, and other countries extensively regulate the research, development, testing, manufacture, labeling, promotion, advertising, distribution, marketing, export and import of products such as those we are developing. In the United States, pharmaceuticals, biologics and medical devices are subject to rigorous FDA regulation under the Federal Food, Drug, and Cosmetic Act (FD&CA). Federal and state statutes and regulations govern, among other things, the testing, manufacture, safety, efficacy, labeling, storage, import, export, record keeping, approval, marketing, advertising, promotion and post-market surveillance of our potential products. Product development and approval within this regulatory framework takes a number of years and involves significant uncertainty combined with the expenditure of substantial resources. General Wellness: Policy for Low Risk Devices (Draft Guidance for Industry and Food and Drug Administration Staff) In January 2015, the Food and Drug Administration (FDA) issued draft guidance to provide clarity to industry and FDA staff on the Center for Devices and Radiological Health’s (CDRH’s) compliance policy for low risk products that promote a healthy lifestyle (general wellness products). According to the guidance, CDRH does not intend to examine low risk general wellness products to determine whether they are devices within the meaning of the FD&CA or, if they are devices, whether they comply with the premarket review and post-market regulatory requirements for devices under the FD&CA and implementing regulations, including, but not limited to: registration and listing and premarket notification requirements (21 CFR Part 807); labeling requirements (21 CFR Part 801 and 21 CFR 809.10); good manufacturing practice requirements as set forth in the Quality System regulation (21 CFR Part 820); and Medical Device Reporting (MDR) requirements (21 CFR Part 803). -5- Table of Contents A general wellness product, for the purposes of this guidance, has (1) an intended use that relates to a maintaining or encouraging a general state of health or a healthy activity, or (2) an intended use claim that associates the role of healthy lifestyle with helping to reduce the risk or impact of certain chronic diseases or conditions and where it is well understood and accepted that healthy lifestyle choices may play an important role in health outcomes for the disease or condition. It is our general belief that for the application of our technology in the non-medical, wearable health market, our continuous glucose monitoring product falls within the guidance outlined by the FDA in the January 20, 2015 Draft Guidance for Industry and Food and Drug Administration Staff. FDA Pre-Market Approval and Clearance Processes for Medical Devices The FDA classifies medical devices as Class I, II, or III, according to the level of patient risk associated with the device.Class I devices represent the lowest risk devices, Class II devices include moderate risk devices, and Class III devices include the highest risk devices.The classification of a device determines the degree of FDA regulation applicable to the device, including premarket review requirements. Nearly all Class I and some Class II devices are exempt from FDA premarket review requirements.Most Class II medical devices require the submission and FDA clearance of a 510(k) premarket notification before they can be legally marketed in the United States.Class III devices generally require the submission and FDA approval of a premarket approval application (“PMA”) before they may be marketed in the United States. 510(k) Clearance Class II devices generally require the submission of a 510(k) premarket notification to the FDA, prior to marketing.In the 510(k) submission, the applicant must demonstrate to the FDA’s satisfaction that the subject deviceis substantially equivalent to a legally marketed “predicate” device. A predicate device is a device that has previously been cleared by FDA through the 510(k) premarket notification process or that pre-dates the 1976 Medical Device Amendments to the FD&CA.A device is considered substantially equivalent to the predicate device if it has the same intended use as the predicate, and it also has either the same technological characteristics as the predicate or, if the product has different technological characteristics, the information submitted in the premarket notification demonstrates that the differences do not affect safety or effectiveness. Marketing may not commence unless and until the FDA issues a 510(k) premarket notification clearance letter. Under the FD&CA, the FDA has 90 days to review a 510(k) premarket notification.However, actual review time for a 510(k) may be longer, as the FDA may issue a request for additional information from the 510(k) applicant, which stops the review clock. PMA If a medical device is a Class III device, the FDA must approve a PMA before marketing can begin. PMA applications must demonstrate, among other matters, that there is reasonable assurance that the medical device is safe and effective for its intended use. The PMA approval process is more onerous and comprehensive than the 510(k) process and usually requires pre-clinical, animal, and extensive clinical study data, and manufacturing information. The target review period for a PMA is 180 days, although actual review time may be longer if, for example, the FDA requests additional information from the applicant.FDA requests for additional studies during the review period are not uncommon and can significantly delay approvals. The FDA may also convene an advisory panel to review the PMA and provide a recommendation, which would further extend the review period.Further, before the FDA will approve a PMA, the manufacturer must pass a pre-approval inspection demonstrating its compliance with the requirements of the FDA’s quality system regulations.Even if the FDA approves a PMA, the FDA may impose post-market requirements, such as a post-market clinical study or patient registry, which may be costly. In order to obtain approval for marketing clearance for medical use of our CGM system in the U.S., we will be required to file a PMA that demonstrates the safety and effectiveness of the product. Clinical Studies The FDA requires that clinical studies involving investigational devices (i.e., devices that do not yet have 510(k) clearance or PMA approval) be conducted in accordance with its Investigational Device Exemption (IDE) regulations.These regulations include requirements for sponsor oversight and monitoring, record-keeping, reporting, informed consent, and investigational device labeling.Clinical studies on “significant risk” devices (as that term is defined in the IDE regulations) require the submission and FDA approval of an IDE application before the study can begin.In addition, clinical studies generally require prior approval from an institutional review board (“IRB”) and are subject to continuing IRB oversight. -6- Table of Contents Additional FDA Regulations A number of other FDA requirements apply to medical device manufacturers and importers. Device manufacturers and importers must register and list their device products with the FDA.In addition, device manufacturers and importers are required to report to the FDA certain adverse events and product malfunctions, as well as device recalls and other field actions conducted to reduce a risk to health.The FDA also prohibits an approved or cleared device from being marketed for unapproved or uncleared uses. Our product labeling, promotion and advertising will be subject to continuing FDA regulation. Manufacturers must comply with the FDA’s quality system regulations, which establish extensive requirements for quality control, design controls, and manufacturing procedures. A device manufacturer must ensure compliance with all of the above requirements prior to marketing its medical device in the United States.The FDA periodically inspects facilities to ascertain compliance with these and other requirements. Thus, manufacturers and distributors must continue to spend time, money and effort to maintain compliance. Failure to comply with the applicable regulatory requirements may subject us to a variety of administrative and judicially imposed sanctions, including withdrawal of an approval or clearance, warning letters, product recalls, product seizures, total or partial suspension of production or distribution, injunctions, and civil and criminal penalties against us or our officers, directors or employees. Failure to comply with regulatory requirements could have a material adverse effect on our business, financial condition and results of operations. Other U.S. Regulation From time to time, federal legislation is drafted, introduced and passed in the United States that could significantly change the statutory provisions governing the approval, manufacturing and marketing of products regulated by the FDA. In addition, FDA regulations and guidance documents are often revised or reinterpreted by the agency in ways that may significantly affect our business and our products. It is impossible to predict whether legislative changes will be enacted, or FDA regulations, guidance or interpretations changed, or what the impact of such changes, if any, may be. We must also comply with numerous federal, state and local laws relating to these matters. We cannot be sure that we will not be required to incur significant costs to comply with these laws and regulations in the future or that these laws or regulations will not hurt our business, financial condition and results of operations. International Regulation In addition to regulations in the United States, we will be subject to a variety of foreign regulations governing clinical trials and commercial sales and distribution of our CGM system for medical use. Whether or not we obtain FDA approval for our system, we must obtain approval of our system by the comparable regulatory authorities of foreign countries before we can commence marketing our CGM in those countries. The approval process varies from country to country, and the time may be longer or shorter than that required for FDA approval. The requirements governing the conduct of clinical trials, product licensing, pricing and reimbursement vary greatly from country to country.There is a trend toward harmonization of quality system standards among the European Union, United States, Canada, and various other industrialized countries. The primary regulatory environment in Europe is that of the European Union which includes most of the major countries in Europe.Companies are required to obtain CE Mark prior to sale of some medical devices within the European Union and in other countries that recognize the CE Mark.Before we can sell our medical device in Europe, we must obtain CE Marking certification and place a CE Mark on our product. The CE Marking for medical devices is not a quality mark nor is it intended for consumers. It is a legally binding statement by the manufacturer that their product has met all of the requirements of the Medical Devices Directive (MDD 93/42/EEC).We expect to CE Mark our CGM system for medical use as a Class IIb device. The steps to CE Marking as a Class IIb device are as follows: ·Compile a medical device CE Marking Technical File with evidence of compliance to the Medical Devices Directive; ·Receive a medical device CE Mark certificate from a Notified Body; and ·Appoint a European Authorized Representative if the company has no physical location in Europe. Only after these CE Marking requirements are satisfied are we allowed to place the CE Marking on our medical device. -7- Table of Contents Echo has obtained ISO 13485:2003 certification in order to demonstrate compliance with the International Organization for Standardization’s manufacturing and quality standards.In order for us to market our products outside of the European Union, regulatory approval needs to be sought on a country-by-country basis.Failure to obtain necessary foreign government approvals or successfully comply with foreign regulations could hurt our business, financial condition and results of operations.We filed our CE Mark Technical File in 2014 to obtain marketing approval for our system in Europe. Research and Development We believe that ongoing research and development efforts are essential to our success.A major portion of our operating expenses to date is related to our research and development activities. R&D expenses generally consist of internal salaries and related costs, and third-party vendor expenses for product design and development, product engineering and contract manufacturing. In addition, R&D costs include regulatory consulting, feasibility product testing (internal and external) and conducting nonclinical and clinical studies. R&D expenses were approximately $4,962,000 and $12,992,000 for the years ended December 31, 2014 and 2013, respectively.We intend to maintain our strong commitment to R&D as an essential component of our product development efforts. Licensed or acquired technology developed by third parties may be an additional source of potential products; however, our ability to raise sufficient financing may impact our level of R&D spending. Manufacturing We have contracted with several engineering and product design firms related to the final product development of our CGM system. We believe that qualified suppliers and manufacturers for our CGM system will continue to be available in the future, at a reasonable cost to us, although there can be no assurance that this will be the case. At this time, our policy is to use third-party manufacturers that comply with the FDA’s GMP requirements and other rules and regulations prescribed by domestic and foreign regulatory authorities. We are currently manufacturing our system at third-party manufacturers and suppliers to meet the research, testing and clinical study volume requirements. We rely on outside suppliers for most of the components, sub-assemblies, and various services used in the manufacture of our CGM system. Many of these suppliers are sole-source suppliers. We may not be able to quickly establish additional or replacement suppliers for our single-source components, especially after our products are commercialized, in part because of the regulatory body approval process and because of the custom nature of certain components. Any supply interruption from our suppliers or failure to obtain alternate suppliers for any of the components could limit our ability to manufacture our systems, and could have a material adverse effect on our business. Pursuant to the MTIA License, we granted MTIA rights to manufacture our CGM System in the People’s Republic of China, Hong Kong, Macau and Taiwan. We also have the option, at our sole discretion, to enter into negotiations with MTIA for supply of our products in territories that are not licensed to MTIA under the MTIA license. Generally, all outside suppliers produce the components and finished devices to our specifications and, in many instances, to our designs.Our suppliers are audited periodically by our Quality Department to ensure conformity with our policies and procedures and the specifications for our CGM system. We anticipate that our Quality Department will be integrated into our suppliers’ manufacturing processes, enabling them to inspect or test our devices at various steps in the manufacturing cycle to facilitate compliance with our CGM’s stringent specifications. Our Quality management system has been certified to the ISO 13485 requirements by TUV SUD, our notified body. As we continue to pursue marketing approval for our CGM system, certain processes utilized in the manufacture and test of our devices will be verified and qualified as required by the FDA and other regulatory bodies. As a medical device manufacturer and distributor, our manufacturing facilities and the facilities of our suppliers will be subject to periodic inspection by the FDA and other applicable regulatory bodies. We periodically evaluate opportunities to develop an effective global supply chain that is compliant, stable and able to accommodate projected product demands in an efficient and cost-effective manner. We assess these opportunities to best meet the needs of our future customers, products and company objectives. We intend to engage in an ongoing assessment process to ensure that we maintain the manufacturing resources necessary to successfully execute our business strategy. -8- Table of Contents Intellectual Property Our success depends in part on our ability to establish and maintain the proprietary nature of our technology through a combination of patent, copyright and other intellectual property laws, trade secrets, non-use and non-disclosure agreements and other measures to protect our proprietary rights.We maintain a comprehensive U.S. and international portfolio of intellectual property that we consider to be of material importance in protecting our technologies.As of April 2, 2015, we have 9 issued U.S. patents and approximately 70 issued foreign patents, and we have approximately 25 patent applications pending worldwide.We believe it may take up to five years, and possibly longer, for our pending U.S. patent applications to result in issued patents.Our pharmaceutical patents begin expiring in 2019 and medical device patents begin expiring in 2025. Through our patents and patent applications, we seek to protect our product concepts for continuous glucose monitoring.The intellectual property surrounding our CGM system focuses on, among other things, the hydrogel for glucose sensing, our methods and materials related to the measurement of body fluids using the hydrogel and the associated biosensor, and skin permeation control.We have also patented the formulation and manufacturing process for Durhalieve, our lead pharmaceutical candidate.We believe that these patents provide considerable protection from new entrants, and we focus our patent coverage only on aspects of our technologies that we feel will be significant and that could provide barriers to entry for our competition worldwide.Our success depends to a significant degree upon our ability to develop proprietary products and technologies and to obtain patent coverage for such products and technologies.As a result, we intend to continue our practice of filing patent applications covering newly developed products and technologies. We believe that our patent portfolio provides us with sufficient rights to develop and market our proposed commercial products; however, our patent applications may not result in issued patents, and any patents that have been issued or may issue in the future may not adequately protect our intellectual property rights. In addition, our patents may not be upheld. Any patents issued to us may be challenged by third parties as being invalid or unenforceable, or third parties may independently develop similar or competing technology that does not infringe upon our patents. In addition to our patent portfolio, we also rely upon trade secrets, technical know-how and continuous innovation to develop our competitive position in the CGM, transdermal drug delivery and specialty pharmaceutical markets. We strive to protect our proprietary information by requiring our employees, consultants, contractors, and scientific and medical advisors to execute non-disclosure, non-use and assignment of invention agreements before beginning their employment or engagement with us. We also typically require confidentiality or material transfer agreements from third parties that receive our confidential information or materials.Despite these measures to protect our intellectual property, we are unable to provide any assurance that employees and third parties will abide by the terms of these agreements. Accordingly, third parties might copy portions of our products or obtain and use our proprietary information without our consent. Employees As of December 31, 2014 we had 7 full-time employees, and as of April 2, 2015, we had 18 full-time employees.In addition to these individuals, we utilize outside contract engineering and contract manufacturing firms to support our operations. Company Information Our principal executive offices are located at 99 Wood Avenue South, Suite 302, Iselin, NJ 08830 and our main telephone number is 732-549-0128. We were incorporated in Delaware in September 2007 under the name Durham Pharmaceuticals Acquisition Co.In June 2008, we completed a merger with our parent company, Echo Therapeutics, Inc., a Minnesota corporation formerly known as Sontra Medical Corporation, for the purpose of changing its state of incorporation from Minnesota to Delaware.We were the surviving corporation in the merger, and all outstanding common stock of Echo Therapeutics, Inc., a Minnesota corporation, was exchanged for our Common Stock. We file with or furnish to the SEC our Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K and amendments to those reports. We make these documentsavailable through our website, free of charge, as soon as reasonably practicable after we file such material with, or furnish it to, the SEC. Any document we file with or furnish to the SEC is available to read and copy at the SEC's Public Reference Room at treet, NE, Room 1580, Washington, D.C. 20549. Further information about the public reference facilities is available by calling the SEC at (800) SEC-0330. These documents also may be accessed on the SEC’s website, http://www.sec.gov. Our NASDAQ Capital Market trading symbol is “ECTE” and our corporate website is located at www.echotx.com. The contents of our website are not part of this report and our internet address is included in this document as an inactive textual reference only. -9- Table of Contents ITEM 1A.RISK FACTORS. Not applicable. ITEM 1B.UNRESOLVED STAFF COMMENTS. Not applicable. ITEM 2.PROPERTIES. We conducted our business operations in 2014 from our corporate headquarters where we leased 7,900 square feet in Philadelphia, Pennsylvania for $15,000 per month. This lease was terminated early and, in January 2015, new management moved the corporate headquarters to Iselin, New Jersey where we lease 2,800 square feet for $7,700 per month.Our research and development facility is located in Franklin, Massachusetts where we lease 37,000 square feet of manufacturing, laboratory, and office space under a lease expiring in October 31, 2017. Monthly rent is approximately $28,000 per month. ITEM 3.LEGAL PROCEEDINGS. In February 2014, Patrick T. Mooney, M.D., our former President and Chief Executive Officer, and his wife, Elizabeth Mooney, filed a complaint against us and certain of our directors and officers in the Court of Common Pleas in Philadelphia County.The complaint, which alleges (i) that Dr. Mooney’s termination was without cause so that he is entitled to certain severance benefits under his employment agreement and associated statutory remedies; (ii) that certain legally required disclosures by us and our General Counsel defamed Dr. Mooney; and (iii) that Dr. Mooney’s wife is entitled to damages under a theory of loss of consortium, seeks in excess of $20 million in damages.We denied the allegations of the complaint and asserted counterclaims against Dr. Mooney based upon the same conduct which provided the cause for his termination.Thereafter, we restructured the counterclaims and affirmative defenses. We believe we have strong defenses to the claims asserted and intend to defend them vigorously. In July 2014, Dr. and Mrs. Mooney filed another complaint in the Court of Common Pleas in Philadelphia County against us, certain of our directors and officers and a former director and officer alleging (i) wrongful use of civil proceedings and (ii) abuse of process in the original filing of the counterclaims withdrawn in the earlier action.Mrs. Mooney also asserted another claim for loss of consortium.This complaint seeks in excess of $30 million in damages.We denied the allegations.We believe that this action is without merit, that we acted lawfully and in good faith, and that we have strong defenses to the claims asserted.Accordingly, we intend to vigorously defend against this lawsuit. In August 2014, Dr. Mooney filed a complaint in Delaware Chancery Court against us for advancement of defense costs related to his February 2014 complaint, many of which we had paid to date and the remainder of which were subject to a good faith dispute that counsel for our Company and Dr. Mooney had been attempting to amicably resolve.Dr. Mooney also demanded that we pay for his attorneys fees related to his July 2014 complaint against us, amongst other matters.We filed a Motion to Dismiss this complaint. A hearing on the merits was held on January 15, 2015 and we are awaiting the Courts ruling. In September 2014, Platinum Partners Value Arbitrage Fund L.P. (PPVA) filed a complaint in Delaware Chancery Court against us seeking inspection of certain of our books and records.We responded to the complaint on October 7, 2014.On November 7, 2014, the Company and PPVA filed a Joint Stipulation of Dismissal, and this matter is now concluded. In October 2014, PPVA filed a complaint in Delaware Chancery Court against us seeking inspection of our stock list and certain of our books and records.We responded to the complaint on October 24, 2014.On November 10, 2014, the Company and PPVA filed a Joint Stipulation of Dismissal, and this matter is now concluded. On October 31, 2014, PPVA filed a complaint in Delaware Chancery Court against us and three of our directors seeking, among other things, a declaration that certain of our bylaws are invalid and that the three directors breached their fiduciary duties and an order requiring us to hold a special meeting at which the stockholders can vote on whether to remove the three directors.On December 18, 2014, in connection with the letter agreement reached between us and PPVA, we and PPVA filed a Joint Stipulation of Dismissal, and this matter is now concluded. ITEM 4.MINE SAFETY DISCLOSURES. Not applicable. -10- Table of Contents PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Our Common Stock is currently traded through the NASDAQ Capital Market (NASDAQ) and is quoted under the trading symbol “ECTE”. The following table sets forth the range of high and low closing sale prices per share for our Common Stock for the periods indicated as reported by NASDAQ in 2014 and 2013, as adjusted for a 1-for-10 reverse stock split effected on June 7, 2013. 2014 Quarters: High Low First $ $ Second $ $ Third $ $ Fourth $ $ 2013 Quarters: High Low First $ $ Second $ $ Third $ $ Fourth $ $ There were 79 common stockholders of record as of April 2, 2015. We have never declared or paid cash dividends on our capital stock. We currently intend to retain our future earnings, if any, for use in our business and therefore do not anticipate paying cash dividends in the foreseeable future.Payment of future dividends, if any, will be at the discretion of our Board after taking into account various factors, including our financial condition, operating results, and current and anticipated cash needs. ITEM 6.SELECTED FINANCIAL DATA. Not applicable. ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. Overview In August 2013, our prior chief executive officer Patrick T. Mooney, M.D., was terminated for cause and a then board member, Robert Doman, was appointed our interim chief executive officer. At that time, we were in the midst of conducting a multi-center clinical trial of our continuous glucose monitor in critically ill patients. While the trial was successfully completed in November 2013 and met its primary endpoints, the data did not fulfill the requirements necessary to achieve CE Marking certification for marketing the product primarily in the European Union due to inconsistencies found with the data and issues identified in the protocol. Pursuant to a December 2013 Platinum Securities Purchase Agreement, Echo agreed to nominate one individual designated by Platinum Partners to our Board of Directors. Platinum proposed nominee, Shepard M. Goldberg; however, we failed to evaluate the nominee within the required three weeks and then refused to appoint Shepard Goldberg to the Board. Platinum Partners then filed a lawsuit to enforce their rights in connection with their investment in the Company. Faced with legal action, our Board appointed Michael M. Goldberg, M.D. in February 2014 resulting in Platinum withdrawing its lawsuit. In early 2014, our largest shareholder, Platinum Partners, continued to lose confidence in our management and Board of Directors, due to our poor stock and operating performance.Platinum filed its own proxy in the Spring of 2014 to elect Platinum’s nominee to the Board instead of the company’s nominee Robert Doman. Platinum won the shareholders’ vote in June 2014 and, as a result, Robert Doman was replaced by Shepard Goldberg on the Board.Mr. Doman subsequently stepped down on June 30 as interim chief executive officer. -11- Table of Contents During the second half of 2014, conflict within the board, as well as continued dissatisfaction by our largest shareholder as to the overall direction of the company, resulted in exclusion of Shepard Goldberg and Michael Goldberg from membership in all board committees, and the filing of numerous lawsuits by Platinum. In September 2014, as a result of an absence of available funding, our research and development operations were suspended and key personnel were laid off. Any resumption of operations was dependent on our ability to identify a strategic or financial alternative that would provide us with timely, committed and sufficient third-party funding. On October 2, 2014, we announced that we had retained PricewaterhouseCoopers LLP’s Restructuring and Recovery Services Practice as a financial and restructuring consultant to assist us in exploring financial and strategic alternatives. In the fourth quarter of 2014, Michael Goldberg and Shepard Goldberg received a non-recourse loan for $500,000 from Platinum in $100,000 installments. The purpose of the loan was to provide these two directors monies to advance their plan for us and attempt to maintain our viability during the suspension of operations. $440,675 was expended in the fourth quarter by these directors primarily for maintaining key employees and targeted technology efforts focused on the wearable technology sector. The balance of the loan was later transferred to our company in 2015. In December 2014, matters were settled between the divided directors and Platinum pursuant to the Letter Agreement that resulted in three board members, Messrs. Grieco, Enright and Smith, resigning on December 30, 2014. As part of the Letter Agreement, Platinum Partners and its affiliates entered into a $4 million Stock Purchase Agreement with us and withdrew all of their pending lawsuits against our company. Scott Hollander and Alan Schoenbart joined us as CEO and CFO, respectively, in December 2014.In January 2014, we rehired key members of our Research & Development team to refine and adapt our core transdermal technology for consumer and medical applications in analyte measurement. We additionally re-established our operational and strategic partnership with MTIA in January 2015 and completed the technology transfer process. General We are a medical device company with expertise in advanced skin permeation technology. We are developing a non-invasive, wireless continuous glucose monitoring (CGM) system for initial use in the wearable-health consumer market and the diabetes outpatient market. The transdermal skin preparation component of our CGM System allows for enhanced skin permeation that will enable extraction of analytes such as glucose, enhanced delivery of topical pharmaceuticals and other applications. Research and Development We believe that ongoing research and development efforts are essential to our success. A major portion of our operating expenses to date is related to our research and development activities. R&D expenses generally consist of internal salaries and related costs, and third-party vendor expenses for product design and development, product engineering and contract manufacturing. In addition, R&D costs include regulatory consulting, feasibility product testing (internal and external) and conducting nonclinical and clinical studies. R&D expenses were approximately $4,962,000 and $12,992,000 for the years ended December 31, 2014 and 2013, respectively. We intend to maintain our strong commitment to R&D as an essential component of our product development efforts. Licensed or acquired technology developed by third parties may be an additional source of potential products; however, our ability to raise sufficient financing may impact our level of R&D spending. Critical Accounting Policies and Estimates The accompanying consolidated financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. As of December 31, 2014, we had cash of approximately $1,300,000, a working capital deficit of approximately $1,251,000, and an accumulated deficit of approximately $128,000,000. Through December 31, 2014, we have not been able to generate sufficient revenues from our operations to cover our costs and operating expenses.Although we have been able to raise capital through a series of Common Stock and preferred stock offerings in order to fund our operations, it is not known whether we will be able to continue this practice, or be able to obtain other types of financing to meet our future cash operating expenses. The consolidated financial statements do not include any adjustments that might result from the outcome of these uncertainties. -12- Table of Contents Subsequent to 2014, we have received net cash proceeds of $1,500,000 from a $4,000,000 equity financing we arranged in December 2014 ($1,000,000 was received in December 2014) pursuant to a Letter Agreement with PPVA. Additional financing is necessary to fund operations in 2015 and beyond. Additionally, management believes, if necessary, certain expenditures can be deferred until additional financing is obtained. Our consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of these consolidated financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. On an ongoing basis, we evaluate our estimates and judgments for all assets and liabilities, including those related to stock-based compensation expense, intangible assets, other long-lived assets, and the fair value of stock purchase warrants classified as derivative liabilities. We base our estimates and judgments on historical experience, current economic and industry conditions and on various other factors that are believed to be reasonable under the circumstances. This forms the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. Our significant accounting policies are described in Note 3 to the Consolidated Financial Statements in Part II, Item 8 of this Report on Form 10-K. We believe the critical accounting policies discussed below are those most important for an understanding of our financial condition and results of operations and require our most difficult, subjective or complex judgments. We believe that full consideration has been given to all relevant circumstances that we may be subject to, and the consolidated financial statements accurately reflect our best estimate of the results of operations, financial position and cash flows for the periods presented. Intangible Assets and Other Long-Lived Assets — We record acquired intangible assets at the acquisition date fair value. Intangible assets related to technology are expected to be amortized over the period of expected benefit and will commence upon revenue generation. Accounting for Impairment and Disposal of Long-Lived Assets — We review intangible assets subject to amortization at least annually to determine if any adverse conditions exist or a change in circumstances has occurred that would indicate impairment or a change in the remaining useful life. Conditions that would indicate impairment and trigger an impairment assessment include, but are not limited to, a significant adverse change in legal factors or business climate that could affect the value of an asset, or an adverse action or assessment by a regulator. If the carrying value of an asset exceeds its undiscounted cash flows, we write-down the carrying value of the intangible asset to its fair value in the period identified. For purposes of this analysis, we estimate our cash flows using a projection period not exceeding ten years, market size based on estimated market share, estimated costs to complete product development, operating expenses and a blended tax rate. If the carrying value of assets is determined not to be recoverable, we record an impairment loss equal to the excess of the carrying value over the fair value of the assets. Our estimate of fair value is based on the best information available to us, in the absence of quoted market prices. We generally calculate fair value as the present value of estimated future cash flows that we expect to generate from the asset using the income approach. Significant estimates are included in the discounted cash flow analysis. The risk-adjusted discount rate is estimated using a weighted-average cost of capital analysis. If the estimate of an intangible asset’s remaining useful life is changed, we amortize the remaining carrying value of the intangible asset prospectively over the revised remaining useful lifeWhile the Company uses available information to prepare estimates and to perform impairment evaluations, actual results could differ significantly from these estimates or related projections, resulting in impairment related to recorded balances. For other long-lived assets, we evaluate quarterly whether events or circumstances have occurred that indicate that the carrying value of these assets may be impaired. -13- Table of Contents Share-based Payments — We record share-based payments at fair value. The grant date fair value of awards to employees and directors, net of expected forfeitures, is recognized as expense in the statement of operations over the requisite service period. The fair value of options is calculated primarily using the Black-Scholes option pricing model. This option valuation model requires input of assumptions including, among others, the volatility of our stock price, the expected life of the option and the risk-free interest rate. We estimate the volatility of our stock price using historical prices. We estimate the expected life of our option using the average of the vesting period and the contractual term of the option. The estimated forfeiture rate is based on historical forfeiture information as well as subsequent events occurring prior to the issuance of the financial statements. Because our stock options have characteristics significantly different from those of traded options, and because changes in the input assumptions can materially affect the fair value estimate, the existing model may not necessarily provide a reliable single measure of fair value of our stock options. Derivative Instruments — We generally do not use derivative instruments to hedge exposures to cash-flow or market risks; however, certain warrants to purchase Common Stock that do not meet the requirements for classification as equity are classified as liabilities. In such instances, net-cash settlement is assumed for financial reporting purposes, even when the terms of the underlying contracts do not provide for a net-cash settlement. Such financial instruments are initially recorded at fair value with subsequent changes in fair value charged (credited) to operations in each reporting period. If these instruments subsequently meet the requirements for classification as equity, we reclassify the fair value to equity. Revenue Recognition — To date, we have generated revenue primarily from licensing agreements, including upfront, nonrefundable license fees, and from amounts reimbursed by licensees for third-party engineering services for product development. We recognize revenue when the following criteria have been met: · persuasive evidence of an arrangement exists; · delivery has occurred and risk of loss has passed; · the price to the buyer is fixed or determinable; and · collectability is reasonably assured. In the past, we have received upfront, nonrefundable payments for the licensing of our intellectual property upon the signing of a license agreement. We believe that these payments generally are not separable from the payments we receive for providing research and development services because the license does not have stand-alone value separate from the research and development services we provide under these agreements. Accordingly, we account for these elements as one unit of accounting and recognize upfront, nonrefundable payments as revenue on a straight-line basis over our contractual or estimated performance period. Revenue from the reimbursement of research and development efforts is recognized as the services are performed based on proportional performance adjusted from time to time for any delays or acceleration in the development of the product. We estimate the performance period based on the contractual requirements of our collaboration agreements. At each reporting period, we evaluate whether events warrant a change in the estimated performance period. Recently Issued Accounting Pronouncements On May 28, 2014, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2014-09, Revenue from Contracts with Customers (“ASU 2014-09”), which is effective for public entities for annual reporting periods beginning after December 15, 2017. The new revenue recognition standard provides a five-step analysis of transactions to determine when and how revenue is recognized. The core principle is that a company should recognize revenue to depict the transfer of promised goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services. ASU 2014-09 shall be applied retrospectively to each period presented or as a cumulative-effect adjustment as of the date of adoption. The Company is currently evaluating the impact of the pending adoption of ASU 2014-09 on the consolidated financial statements and has not yet determined the method by which the Company will adopt the standard in 2018. In August 2014, the FASB issued ASU 2014-15, Presentation of Financial Statements—Going Concern—Disclosures of Uncertainties about an entity’s Ability to Continue as a Going Concern (“ASU 2014-15”). ASU 2014-15 provides new guidance related to management’s responsibility to evaluate whether there is substantial doubt about an entity’s ability to continue as a going concern by incorporating and expanding upon certain principles that are currently in U.S. auditing standards and to provide related footnote disclosures. This new guidance is effective for the annual period ending after December 15, 2016, and for annual periods and interim periods thereafter. The Company is currently evaluating the impact of the requirements of ASU 2014-15. -14- Table of Contents Results of Operations Comparison of the Years ended December 31, 2014 and 2013 Licensing Revenue — This represents revenue which we are recognizing relative to our $500,000 non-refundable payment we received from our 2009 Handok Licensing Agreement. We have recognized this revenue over our contractual or estimated performance period. Periodically, we have adjusted our amortization period for revenue recognition to reflect a revision in the estimated timing of regulatory approval. Accordingly, we determined that approximately $57,000 and $28,000 of licensing revenue was recognizable in years ended 2014 and 2013, respectively. Research and Development Expenses — Research and development expenses decreased by approximately $8,030,000, or 62%, to approximately $4,962,000 for the year ended 2014 from approximately $12,992,000 for the year ended 2013. R&D expenses decreased primarily as a result of the business distraction created by the proxy fight that enveloped the Company in 2014, and the ensuing lack of financing, that eventually led to a temporary shutdown of corporate research and development operations. R&D expenses for the Continuous Glucose Monitoring (CGM) and Skin Preparation devices amounted to approximately 25% and 60% of total operating expenses during the years ended December 31, 2014 and 2013, respectively. For the year 2014, expenses consisted of primarily development, clinical and manufacturing of approximately $2,153,000, $412,000 and $562,000, respectively. For the year ended 2013, expenses consisted of primarily development, clinical and manufacturing of approximately $9,943,000, $1,324,000 and $516,000, respectively. Selling, General and Administrative Expenses — Selling, general and administrative expenses increased by approximately $734,000, or 11%, to approximately $7,415,000 for the year ended 2014 from approximately $6,681,000 for the year ended 2013. The majority of the increase is attributable to legal costs associated with the proxy fight which enveloped us in 2014. Selling, general and administrative expenses represented 60% and 34% of total operating expenses during the years ended 2014 and 2013, respectively. We are not engaged in selling activities and, accordingly, general and administrative expenses relate principally to salaries and benefits for our executive, financial and administrative staff, public company costs, investor relations, legal, accounting, public relations, capital-raising costs and facilities costs. Interest Income — Interest income was approximately $1,000 and $3,000 for the years ended 2014 and 2013, respectively. Interest Expense — Interest expense was approximately $3,550,000 and $3,900,000 for the years ended 2014 and 2013, respectively. Approximately $3,549,000 in 2014 and $968,000 in 2013 was amortization of the $4,840,000 fair value total of deferred financing costs from the Commitment Warrants issued pursuant to the 2012 Credit Facility. For 2013, an additional approximate $2,879,000 is the accretion of the $3,000,000 debt discount recorded for the three warrants issued for each of the draws under the same Credit Facility. The remaining $53,000 of interest expense in 2013 relates to the accrued and paid interest on the $3,000,000 notes outstanding under the same Credit Facility until March 2013 at a rate of 10% per annum, compounded monthly. Gain (Loss) on Revaluation of Derivative Warrant Liability — Changes in the fair value of the derivative financial instruments are recognized as a derivative gain or loss. The primary underlying risk exposure pertaining to the warrants is the change in fair value of the underlying Common Stock. The gain on revaluation of the derivative warrant liability for the year ended 2014 and 2013 was approximately $911,000 and $4,466,000, respectively. Net Loss — As a result of the factors described above, we had a net loss of approximately $14,963,000 for 2014 compared to approximately $19,067,000 for 2013. Deemed Dividend on Beneficial Conversion Feature of Convertible Preferred Stock — In connection with the issuance of convertible preferred stock, the conversion feature was considered beneficial, or “in the money”, at issuance due to a conversion rate that allows the investor to obtain the Common Stock at below market price. During the years ended 2014 and 2013, we recorded a deemed dividend on the beneficial conversion feature of $350,000 and $371,140, respectively. -15- Table of Contents Liquidity and Capital Resources We have financed our operations since inception primarily through sales of our equity, the issuance of convertible promissory notes, draws from our non-revolving credit facility, unsecured and secured promissory notes, non-refundable payments received under license agreements and cash received in connection with exercises of Common Stock options and warrants. As of December 31, 2014, we had approximately $1,300,000 of cash and cash equivalents, with no other short term investments. Net cash used in operating activities was approximately $10,725,000 for the year ended 2014. The use of cash in operating activities was primarily attributable to the net loss of approximately $14,963,000 offset by non-cash expenses of approximately $393,000 for depreciation and amortization, $1,374,000 for share-based compensation expense, $8,000 for the fair value of common stock, warrants and options issued for services, and the amortization of deferred financing costs of $3,549,000. Offsetting the net loss further is a non-cash gain of approximately $911,000 as a result of the change in fair value of the Common Stock underlying the derivative warrants related to the 2012 Credit Facility which expired in October 2014. Increases in accounts payable resulted in a net increase in cash available for operations of approximately $765,000, while decreases in prepaid expenses and other current liabilities, deferred revenue, and accrued expenses and other liabilities decreased cash available for operations by approximately $942,000. Net cash used in investing activities was approximately $215,000 for the year ended 2014.Cash of approximately $250,000 was provided by the release of restricted cash in escrow under letters of credit for the benefit of a vendor during the year ended 2013.Also, cash of approximately $37,000 was used to purchase property and equipment during the year ended 2014. Net cash provided by financing activities was approximately $3,733,000 for the year ended 2014. We received approximately $3,293,000 in net proceeds from the sale of our equity and a capital contribution of approximately $441,000. Principal payments on capitalized lease obligations used approximately $1,000 during the year ended 2014. Recent Financing History On December 18, 2014, Platinum Partners Value Arbitrage Fund L.P, agreed to purchase together with two other entities, and one individual, 840,336 shares of Series F Convertible Preferred Stock (Series F) for an aggregate purchase price of $1,000,000. Five year Series F warrants to purchase the same number of shares of our common stock with an exercise price of $3.00 per share were issued to the investors. Pursuant to a Letter of Agreement, settling certain board related matters under dispute, the investors further agreed to fund an additional $3,000,000 in 2015. They determined that the purchase price of the Series F shall be equal to the dollar amount of each investment divided by the lesser of (i) the closing bid price of the Common Stock immediately preceding the Upfront Investment or each Installment, as the case may be, or (ii) $1.50, provided that the Series F and the Series F Warrants will not be convertible to the extent the conversion would result in the holder beneficially owning more than 19.9% of the then outstanding shares of the Issuer, unless stockholder approval has been obtained for the issuance of the shares of Common Stock issuable upon conversion of the Series F Preferred Stock or Warrants in accordance with Nasdaq rules. The Series F also contains customary provisions as well as an additional restriction on conversion such that the Series F or Series F Warrantswill not be convertible if the conversion would result in the holder beneficially owning more than 9.9% of the then outstanding shares of the Issuer. The investors have satisfied $1,500,000 of this additional obligation through the date of this filing. Future Financing Plans We continue to aggressively pursue additional financing from existing relationships (current and prior shareholders, investors and lenders), identify and secure capital from new investors through placement agents and investment banking relationships to support operations, including our product and clinical development programs. We endeavor to manage our costs aggressively and increase our operating efficiencies while advancing our medical device product development and clinical programs. In the past, we have relied primarily on raising capital or issuing debt in order to meet our operating budget needs and to achieve our business objectives, and we plan to continue that practice in the future. Although we have been successful in the past with raising sufficient capital to conduct our operations, we will continue to vigorously pursue additional financing as necessary to meet our business objectives; however, there can be no guarantee that additional capital will be available in sufficient amounts on terms favorable to us, if at all. -16- Table of Contents Our ability to fund our future operating requirements will depend on many factors, including the following: · our ability to obtain funding from third parties, including any future collaborative partners, on reasonable terms; · our progress on research and development programs; · the time and costs required to gain regulatory approvals; · the costs of manufacturing, marketing and distributing our products, if successfully developed and approved; · the costs of filing, prosecuting and enforcing patents, patent applications, patent claims and trademarks; · the status of competing products; and · the market acceptance and third-party reimbursement of our products, if successfully developed and approved. We have generated limited revenue and have had operating losses since inception, including a net loss of approximately $14,963,000 for the year ended December 31, 2014. As of December 31, 2014, we had an accumulated deficit of approximately $127,932,000. We have no current sources of material ongoing revenue, other than the recognition of revenue from upfront license fees and potential future milestone payments and royalties under our current license and collaboration agreements.Our losses have resulted principally from costs incurred in connection with our research and development activities and from general and administrative costs associated with our operations. We also expect to have negative cash flows for the foreseeable future as we fund our operating losses and capital expenditures.This will result in decreases in our working capital, total assets and stockholders’ equity, which may not be offset by future funding. Continued operating losses would impair our ability to continue operations. We have operating and liquidity concerns due to our significant net losses and negative cash flows from operations.Our ability to continue as a going concern is dependent upon generating sufficient cash flow to conduct operations or obtaining additional financing.Historically, we have had difficulty in meeting our cash requirements for operations.There can be no assurances that we will obtain the necessary funding, reduce the level of historical losses and achieve successful commercialization of any of our drug product candidates.If we cannot obtain additional funding, we may be required to revise our operating plans, and there can be no assurance that we will be able to change our operating plan successfully. Subsequent to December 31, 2014, we have received net cash proceeds from the Convertible Preferred Stock financing agreed to on December 18, 2014 of $1,500,000. ($1,000,000 was received in December 2014). Additional financing is necessary to fund operations in 2015 and beyond. Additionally, management believes, if necessary, certain expenditures can be deferred until additional financing is obtained. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements, including unrecorded derivative instruments that have or are reasonably likely to have a current or future material effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources. We have a large number of warrants and stock options outstanding but we do not expect to receive sufficient proceeds from the exercise of these instruments unless and until the trading price of our Common Stock is significantly greater than the applicable exercise prices of the options and warrants for a sustained period of time. Effect of Inflation and Changes in Prices Management does not believe that inflation and changes in prices will have a material effect on our operations. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. Not applicable. ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. The information required by this item is contained on Pages F-1 through F-25 of this Annual Report and is incorporated herein by reference. -17- Table of Contents ITEM 9.CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE. None. ITEM 9A.CONTROLS AND PROCEDURES. Evaluation of Disclosure Controls and Procedures We maintain “disclosure controls and procedures,” as such term is defined in Rule 13a-15(e) under the Securities Exchange Act of 1934, as amended (the “Exchange Act”). In designing and evaluating our disclosure controls and procedures, our management recognized that disclosure controls and procedures, no matter how well conceived and operated, can provide only reasonable, not absolute, assurance that the objectives of disclosure controls and procedures are met. Additionally, in designing disclosure controls and procedures, our management necessarily was required to apply its judgment in evaluating the cost-benefit relationship of possible disclosure controls and procedures. The design of any disclosure controls and procedures also is based in part upon certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions. As of the end of the period covered by this Annual Report on Form 10-K, we carried out an evaluation, under the supervision and with the participation of our management, including our Chief Executive Officer and our Chief Financial Officer, of the effectiveness of our disclosure controls and procedures as defined in Rule 13a-15(e) and 15d-15(e) of the Exchange Act. Based on that evaluation and the material weaknesses described below, our Chief Executive Officer and Chief Financial Officer have concluded that our disclosure controls and procedures were not effective as a result of material weaknesses described below. The material weaknesses relate to our inability to timely file our reports and other information with the SEC as required under Section 13 of the Exchange Act, together with material weaknesses in our internal control over financial reporting. Our management also has identified material weaknesses in our internal controls over financial reporting relating to (i) our failure to effectively implement comprehensive entity-level internal controls, (ii) our lack of a sufficient complement of personnel with an appropriate level of knowledge and experience in the application of U.S. GAAP commensurate with our financial reporting requirements and, (iii) our lack of the quantity of resources necessary to implement an appropriate level of review controls to properly evaluate the completeness and accuracy of the transactions into which we enter. Our management believes that these weaknesses are due in part to the small size of our staff, which makes it challenging to maintain adequate disclosure controls. To remediate the material weaknesses in disclosure controls and procedures, we plan to hire additional experienced accounting and other personnel to assist with filings and financial record keeping and to take additional steps to improve our financial reporting systems and implement new policies, procedures and controls. Management’s Report on Internal Control over Financial Reporting. Our management is responsible for establishing and maintaining adequate internal control over financial reporting as defined in Rules 13a-15(f) and 15d-15(f) under the Exchange. Act. Our internal control over financial reporting is designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. Our internal control over financial reporting includes those policies and procedures that: · pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of our assets; · provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that our receipts and expenditures are being made only in accordance with authorizations of our management and directors; and · provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of our assets that could have a material effect on the financial statements. Because of the inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. -18- Table of Contents Our management, including our Chief Executive Officer and Chief Financial Officer, assessed the effectiveness of our internal control over financial reporting as of December 31, 2014. In making this assessment, management used the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission in Internal Control-Integrated Framework (1992). Management’s assessment included an evaluation of the design of our internal control over financial reporting and testing of the operational effectiveness of these controls. Based on this assessment, our management, including our Chief Executive Officer and Chief Financial Officer, concluded that as of December 31, 2014, our internal control over financial reporting was not effective to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with U.S. generally accepted accounting principles as a result of the material weaknesses identified in our disclosure controls and procedures. Our Chief Executive Officer and Chief Financial Officer concluded that as of December 31, 2014 the following material weaknesses existed: (1)We lacked a sufficient complement of personnel with an appropriate level of knowledge and experience in the application of U.S. generally accepted accounting principles, or GAAP, commensurate with our financial reporting requirements.The monitoring of our accounting and reporting functions were either not designed and in place or not operating effectively. (2)We lacked the quantity of resources to implement an appropriate level of review controls to properly evaluate the completeness and accuracy of transactions entered into by our company. Remediation of Internal Control Deficiencies and Expenditures It is reasonably possible that, if not remediated, one or more of the material weaknesses described above could result in a material misstatement in our reported financial statements that might result in a material misstatement in a future annual or interim period. On December 29, 2014, the Company hired Alan W. Schoenbart as our new Chief Financial Officer. Mr. Schoenbart comes to the Company with prior public company experience as well as having worked as an audit manager for KPMG. Changes in Internal Control Over Financial Reporting We did not change our internal control over financial reporting during our fourth quarter that materially affected, or is reasonably likely to materially affect, our internal control over financial reporting except as noted above. ITEM 9B.OTHER INFORMATION. None -19- Table of Contents PART III ITEM 10.DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE. OurBoard is currently fixed at three directors divided into three classes with staggered terms, one of whom is a Class I director whose term expires in 2015, one of whom is a Class II director whose term expires in 2016, and one of whom is a Class III director whose term expires in 2017. Set forth below are our directors and executive officers, their respective names and ages, positions with us, principal occupations and business experiences during at least the past five years and the dates of the commencement of each individual’s term as a director and/or officer. Name Age Position Scott W. Hollander 49 Director, President & Chief Executive Officer Alan W. Schoenbart 56 Chief Financial Officer & Secretary Michael M. Goldberg, M.D. 56 Director Shepard M. Goldberg 60 Director Directors Scott W. Hollander (Class I) was named President and Chief Executive Officer on December 22, 2014 and was appointed a director on January 5, 2015. Prior to joining Echo, Mr. Hollander served as Vice President of Business Development of Otsuka Pharmaceutical Development and Commercialization Inc. and CEO of Interpharma-Praha, a subsidiary of Otsuka from May 2008 to December 2014. In his role, Mr. Hollander had direct responsibility for all strategic, operational and functional departments. Mr. Hollander led the transition of Interpharma from the post-communist era to an organization focused on research, development, global commercial opportunities and operational excellence. Of Mr. Hollander's over 20 years of experience in the pharmaceutical medical device industry, 15 years have been focused in specialty markets, including Medical Diagnostics, Interventional Cardiology/Radiology and Nuclear Medicine. His prior experience includes leadership roles in all aspects of product commercialization including research, development, sales, marketing, business development, operations and government affairs with several companies including Bracco Diagnostics and Tyco Healthcare (Covidien). Mr. Hollander earned his Bachelor of Science in Political Science from Alfred University and a Masters Degree in Business and Health Services Management from the Olin School of Business, Washington University, St. Louis. Michael M. Goldberg, M.D. (Class III) was appointed by our Board of Directors in February 2014 to fill a vacancy and was elected a director by our stockholders on June 19, 2014. He was elected the Chairman of the Board on January 5, 2015. He has been a Managing Member of Montaur Capital, LLC since January 2014 and was a Managing Partner of Montaur Capital Partners from February 2007 to December 2013. Prior to that, Dr. Goldberg was with Emisphere Technologies, Inc., serving as Chief Executive Officer from August 1990 to January 2007, Chairman of the Board of Directors from November 1991 to January 2007, and President from August 1990 to October 1995. Before joining Emisphere, Dr. Goldberg served as Vice President of The First Boston Corp., where he was a founding member of the Healthcare Banking Group. Dr. Goldberg currently serves on the board of Navidea Biopharmaceuticals. He has been a Director of Alliqua, Inc., Urigen Pharmaceuticals, Inc., Adventrx Pharmaceuticals Inc. and several private companies. Dr. Goldberg received a B.S. from Rensselaer Polytechnic Institute, an MD from Albany Medical College of Union University and an MBA from Columbia University Graduate School of Business. Michael Goldberg is a first cousin of Shepard Goldberg. Shepard M. Goldberg (Class II) was elected a director on June 19, 2014. As a Principal at SMG Consulting since January 2008, Mr. Goldberg provides management consulting for small and medium size businesses. Mr. Goldberg also served as Chief Executive Officer and Director at Cordex Pharma, Inc. from February 2010 to March 2012, a specialty pharmaceutical company developing new cardiovascular medicines. Prior to joining Cordex, Mr. Goldberg served as Senior Vice President, Operations and Office of the President, at Emisphere Technologies, Inc., a publicly traded biopharmaceutical company charting new frontiers in drug delivery. Prior to that, Mr. Goldberg was President of Hydrovalve Co. Inc., a privately held manufacturing/distribution business with national and international catalog sales. Mr. Goldberg currently serves on the board of Forticell Bioscience, Inc. He received his Bachelor of Science degree in Electrical Engineering and Computer Sciences from the NYU School of Engineering (Previously the Polytechnic Institute of New York) and a Master in Business Administration in Marketing from Adelphi University. Shepard Goldberg is a first cousin of Michael Goldberg. Pursuant to a securities purchase agreement and other arrangements with our company, Platinum Partners has the right to nominate one director as member of our Board, subject to reasonable review of our Nominating and Corporate Governance Committee. Michael Goldberg serves on our Board as Platinum Partners’ designee. -20- Table of Contents Executive Officers Officers are elected annually by the Board of Directors and serve at the discretion of the Board of Directors. One of our executive officers, Mr. Hollander, is also a member of our Board of Directors. Information with regard to Mr. Hollander is set forth above under the heading “Directors.” The other executive officer is Alan W. Schoenbart. Alan W. Schoenbart was named our Chief Financial Officer on December 29, 2014. Prior to joining Echo, Mr. Schoenbart served as Chief Financial Officer of Hudson News Distributors, LLC from June 2010 to December 2014. From March 2004 to June 2010, Mr. Schoenbart served as the CFO for Forticell Bioscience, Inc., a publicly-traded medical device company with an FDA approved product attempting to develop a cryopreserved product. Mr. Schoenbart has also held prior CFO positions at Vizacom Inc. and Windswept Environmental Group, Inc. Prior to that, he was an audit manager at KPMG LLP in Short Hills, New Jersey. Mr. Schoenbart received his B.S. degree in Accounting from Fairleigh Dickinson University and is a certified public accountant licensed in the States of New York and New Jersey. Employment Agreements On December 22, 2014, we entered into an Employment Agreement (the “CEO Agreement”) with Scott Hollander.Pursuant to the CEO Agreement, Mr. Hollander will serve as our President and Chief Executive Officer at an annual salary of $420,000.He is eligible to receive performance bonuses, which are determined in the sole discretion of the Board of Directors. As part of CEO Agreement, we granted Mr. Hollander incentive stock options to purchase 325,000 shares of our common stock at an exercise price of $1.47, of which125,000 shares vested on the grant date, and100,000 shares will vest and become exercisable on or after the first anniversary of the grant date, provided the options will not be exercisable with respect to such shares unless and until the average closing price per share of our common stock for the ten trading days prior to exercise equals or exceeds $4.00, and100,000 shares will vest and become exercisable on or after the second anniversary of the grant date, provided that the options will not be exercisable with respect to such shares unless and until the average closing price per share of our common stock for the ten trading days prior to exercise equals or exceeds $7.50. On December 29, 2014, we entered into an Employment Agreement (the “CFO Agreement”) with Alan W. Schoenbart.Pursuant to the CFO Agreement, Mr. Schoenbart will serve as our Chief Financial Officer and Secretary at an annual salary of $260,000.He is eligible to receive performance bonuses, which are determined in the sole discretion of the Board of Directors. As part of the CFO Agreement, we granted Mr. Schoenbart incentive stock options to purchase 150,000 shares of our common stock at an exercise price of $1.54, of which50,000 shares vested on the grant date, and50,000 shares will vest and become exercisable on or after the first anniversary of the grant date, provided the options will not be exercisable with respect to such shares unless and until the average closing price per share of our common stock for the ten trading days prior to exercise equals or exceeds $4.00, and50,000 shares will vest and become exercisable on or after the second anniversary of the grant date, provided that the options will not be exercisable with respect to such shares unless and until the average closing price per share of our common stock for the ten trading days prior to exercise equals or exceeds $7.50. The CEO and CFO Agreements have terms of three years commencing on December 22 and 29, 2014 and terminating December 22 and 29, 2017, respectively, unless terminated earlier pursuant to the termination provision set forth in each agreement.Both are subject to standard confidentiality provisions. Upon the death, disability or resignation of either or termination of either for cause, the Company is obligated to pay amounts accrued as of the date of death, disability or resignation or termination for cause. If either is terminated without cause or either terminates for good reason, we must pay all amounts accrued under the respective agreements, basic compensation and a lump sum cash payment equal to a bonus amount based on the target in effect at the time of termination and prorated to the date of termination. In addition, all outstanding stock options will immediately vest and either is entitled to medical benefits coverage for him, his spouse and dependents for 18 months following termination.If a change in control of the Company occurs and either is terminated for any reason other than for cause or death or disability, we must pay either amounts accrued under their respective agreement and basic compensation. In addition, all outstanding stock options will immediately vest and either is entitled to medical benefits coverage for him, his spouse and dependents for 12months following termination. CORPORATE GOVERNANCE Our Board of Directors The Board is actively engaged in the oversight of Echo and its members routinely interact with management and with each other in the course of performing their duties. Board members receive regular updates from our senior executives on key financial, operational, contractual and strategic issues and advise the management team on matters within their areas of expertise. On December 31, 2014, the resignations from our Board of Directors became effective for each of Vincent D. Enright, William F. Grieco and James F. Smith pursuant to a Letter Agreement with Platinum Partners Value Arbitrage Fund L.P. and certain of its affiliates dated December 18, 2014. -21- Table of Contents The Board met 48 times during 2014. During 2014, each of our incumbent directors attended at least 75% of the total number of meetings of the Board and at least 75% of the total number of meetings of committees of the Board on which he served during the period for which he was a member of the Board or the applicable committee of the Board. Historically, Echo has held a Board meeting at the time of its annual meeting of stockholders and has requested that its directors attend the annual meeting of stockholders. All of the directors at the time attended the 2014 annual meetingof stockholders in person. Committees of Our Board of Directors The Board has three committees: the Audit Committee, the Compensation Committee and the Nominating and Corporate Governance Committee. Each of these committees operates under a written charter that has been approved by the Board. These charters are available in the Corporate Governance section of our website at www.echotx.com. Audit Committee The Board has a standing Audit Committee established in accordance with Section3(a)(58)(A) of the Exchange Act which assists the Board in fulfilling its responsibilities to our stockholders concerning our financial reporting and internal controls, and facilitates open communication among the Audit Committee, Board, our independent auditors and management. The Audit Committee currently consists of Shepard Goldberg and Dr. Michael Goldberg, with Shepard Goldberg as chairman, each of whom is independent as defined under Nasdaq Stock Market, Inc. (“NASDAQ”) listing standards applicable to audit committee members. The Audit Committee met 5 times during 2014. The Audit Committee discusses with our management and our independent auditors the financial information developed by us, our systems of internal controls and our audit process. The Audit Committee is solely and directly responsible for appointing, evaluating, retaining and, when necessary, terminating the engagement of our independent auditors. The independent auditors meet with the Audit Committee (both with and without the presence of our management) to review and discuss various matters pertaining to the audit, including our financial statements, the report of the independent auditors on the results, scope and terms of their work, and their recommendations concerning the financial practices, controls, procedures and policies employed by us. The Audit Committee pre-approves all audit services to be provided to us, whether provided by the principal independent auditors or other firms, and all other services (review, attest and non-audit) to be provided to us by the independent auditors. The Audit Committee coordinates the Boards’ oversight of our internal control over financial reporting, disclosure controls and procedures and code of conduct. The Audit Committee is charged with establishing procedures for (i)the receipt, retention and treatment of complaints received by us regarding accounting, internal accounting controls or auditing matters, and (ii)the confidential, anonymous submission by our employees of concerns regarding questionable accounting or auditing matters. The Audit Committee reviews all related party transactions on an ongoing basis, and all such transactions must be approved by the Audit Committee. The Audit Committee is authorized, without further action by the Board, to engage such independent legal, accounting and other advisors as it deems necessary or appropriate to carry out its responsibilities. On December 31, 2014, Vincent P. Enright, William F. Grieco and James F. Smith resigned from our Board of Directors, as well as from our Audit Committee. As a result, the Audit Committee had no members as of December 31, 2014.On January 5, 2015, the Board of Directors appointed Shepard Goldberg and Michael Goldberg to the Audit Committee, both of whom are independent directors.On January 30, 2015, we received a letter, dated January 30, 2015, from NASDAQ, indicating that we no longer comply with NASDAQ’s audit committee requirements set forth in NASDAQ Listing Rule 5605.Such rule requires that the Audit Committee of the Company have a minimum of three members and be composed only of independent directors. NASDAQ provided us a cure period in order to regain compliance as follows: ● until the earlier of ournext annual shareholders’ meeting or December 31, 2015; or ● if the next annual shareholders’ meeting is held before June 29, 2015, then we must evidence compliance no later than June 29, 2015. We intend to add at least one additional independent member to the Audit Committee by the date required by Nasdaq Listing Rule 5605. -22- Table of Contents Audit Committee Financial Expert The Board has determined that Shepard Goldberg and Michael Goldberg are each considered an “audit committee financial expert” as defined in Item407(d)(5) of RegulationS-K, as well as independent as defined under NASDAQ listing standards. Nominating and Corporate Governance Committee The Board has a Nominating and Corporate Governance Committee (the “Nominating Committee”), which identifies and recommends candidates for election to the Board, develops and maintains our corporate governance policies and procedures and advises the Board on our overall corporate governance as necessary. The Nominating Committee currently consists of Shepard Goldberg and Michael Goldberg, each of whom is independent as defined under NASDAQ listing standards. The Nominating Committee met four times during 2014. In recommending candidates for election to the Board, the Nominating Committee considers nominees recommended by directors, officers, employees, stockholders and others, using the same criteria to evaluate all candidates. The Nominating Committee reviews each candidate’s qualifications, including whether a candidate possesses any of the specific qualities and skills desirable in members of the Board. Evaluations of candidates generally involve a review of background materials, internal discussions and interviews with selected candidates as appropriate. Upon selection of a qualified candidate, the Nominating Committee would recommend the candidate for consideration by the full Board. The Nominating Committee may engage consultants or third-party search firms to assist in identifying and evaluating potential nominees. All nominees for the Board must have a reputation for integrity, honesty and adherence to high ethical standards, as well as demonstrated business acumen, experience and ability to exercise sound judgment in matters that relate to Echo’s current and long-term objectives. Nominees must be willing and able to contribute positively to our decision-making process. In addition, nominees should have the interest and ability to understand the sometimes conflicting interests of our various constituencies, which include stockholders, employees, customers, governmental units, creditors and the general public, and to act in the interests of all the stockholders. The Nominating Committee considers diversity in identifying director nominees and takes into account the background of each Director and nominee in areas such as business, financial, legal, and product development and commercialization expertise, government regulation and science and strives to create and maintain a diverse Board. In addition, the Nominating Committee considers whether a particular Director or nominee has specific skills or attributes that may qualify him or her for service on a particular Board committee. The Nominating Committee also considers whether one or more Board members or Board nominees qualifies as an Audit Committee financial expert.Finally, the Nominating Committee annually reviews the independence of each Board member to ensure that a majority of the Board is independent. The Nominating Committee will consider nominees for the Board recommended by stockholders. Stockholders wishing to propose director candidates for consideration by the Nominating Committee may do so by providing information regarding such candidate, including the candidate’s name, biographical data and qualifications and sending it to the Secretary of Echo at 99 Wood Avenue South, Suite 302, Iselin, NJ 08830. Such information should be clearly marked as intended for the Nominating Committee. The Nominating Committee screens all potential candidates in the same manner regardless of the source of the recommendation. Compensation Committee The Board has a Compensation Committee, which generally assists the Board with respect to matters involving the compensation of our directors and executive officers. The Compensation Committee currently consists of Shepard Goldberg and Michael Goldberg, each of whom is independent as defined under NASDAQ listing standards applicable to compensation committee members. During 2014, the Compensation Committee met four times. The responsibilities of the Compensation Committee include determining salaries and other forms of compensation for the chief executive officer and the other executive officers of Echo, reviewing and making recommendations to the Board with respect to director compensation, periodically reviewing and making recommendations to the Board with respect to the design and operation of incentive compensation and equity-based plans and generally administering Echo’s equity-based incentive plans. The Compensation Committee is primarily responsible for considering and determining executive and director compensation. The Compensation Committee may form and delegate authority to one or more subcommittees as it deems appropriate under the circumstances. The Compensation Committee has the authority to retain and terminate any compensation consultant to be used to assist in discharging its duties, including the evaluation and determination of executive officer compensation. -23- Table of Contents In addition, to the extent permitted by applicable law and the provisions of a given equity-based incentive plan, the Compensation Committee may delegate to one or more executive officers of Echo the power to grant options or other stock awards pursuant to such plan to consultants and employees of Echo or any subsidiary of Echo who are not directors or executive officers of Echo. Our Chief Executive Officer, within certain per-person and per-year limits established by the Compensation Committee, is authorized to make limited stock option grants and other stock awards to consultants and employees and non-executive officers of Echo pursuant to our 2008 Equity Incentive Plan. Our Chief Executive Officer generally makes recommendations to the Compensation Committee regarding the compensation of other executive officers. In addition, the chief executive officer is often invited to attend Compensation Committee meetings and participate in discussions regarding the compensation of other executive officers, but the Compensation Committee ultimately approves the compensation of all executive officers. Other than making recommendations and participating in discussions regarding the compensation of other executive officers, Echo’s chief executive officer generally does not play a role in determining the amount or form of executive compensation. Except for the participation by the chief executive officer in meetings regarding the compensation of other executive officers, the Compensation Committee meets without the presence of executive officers when approving or deliberating on executive officer compensation. The chief executive officer does not make proposals or recommendations regarding his own compensation. Board Structure and Leadership The Board does not have a policy as to whether the roles of Chairman and CEO should be separate or combined. Instead, the Board has determined that the Nominating and Corporate Governance Committee should periodically assess these roles and the merits of the Board’s leadership structure to ensure that the most efficient and appropriate structure is in place. Dr. Goldberg is currently the Chairman of our Board. He was appointed on January 5, 2015. Our independent directors routinely interact with executive management and they bring a wide variety of industry experience, oversight and expertise from outside Echo. In addition, all of the Board’s key Committees— Audit, Compensation, and Nominating — are comprised entirely of independent directors. The Board believes that these factors provide the appropriate balance between the authority of those individuals who oversee Echo and those who manage it on a daily basis. The Board’s Role in Risk Oversight One of the Board’s primary responsibilities is reviewing our strategic plans and objectives, including our principal risk exposures. The Audit Committee assists the Board in overseeing and monitoring our actual and potential legal and financial risks, determining management’s response to these risks and developing and implementing strategies for risk mitigation. Each of the Board’s key committees— Audit, Compensation, and Nominating — is responsible for overseeing and for recommending guidelines and policies governing their respective areas of responsibility. In consultation with our management team and outside advisors, the Board also considers specific areas of material risk to Echo, including operational, financial, legal, regulatory, strategic, and reputation risks. Section16(a) Beneficial Ownership Reporting Compliance Section16(a) of the Exchange Act requires our directors and executive officers, and persons who beneficially own more than ten percent of our Common Stock, to file reports of beneficial ownership and changes in beneficial ownership with the SEC. Based solely on our review of the copies of such forms received or written representations from certain reporting persons, we believe that, during 2014, our officers, directors and ten-percent stockholders complied with all Section16(a) filing requirements applicable to such individuals, except that (i) Michael M. Goldberg filed a Form 4 (one transaction) nine days late, and (ii) Shepard M. Goldberg filed a Form 3 two days late. Code of Business Conduct and Ethics We have adopted a Code of Business Conduct and Ethics that applies to all of our directors, officers and employees, including our principal executive officer and principal financial officer. A copy of our Code of Business Conduct and Ethics is posted on our website located at www.echotx.com. We intend to satisfy the disclosure requirement under Item 5.05 of Form 8-K regarding any amendment to or waivers of the Code of Business Conduct and Ethics by posting the required information on our website. -24- Table of Contents ITEM 11.EXECUTIVE COMPENSATION. Executive Compensation Objectives and Philosophy The primary objective of our executive compensation program is to provide a compensation package that motivates our executives to achieve short-term and long-term strategic, operational and product development, approval and commercialization goals, while at the same time attracting and retaining a talented and dedicated management team. The compensation program is structured to reward Company financial and operational performance, as well as the overall qualitative contributions and performance of each individual towards our strategy. To achieve this objective, we seek to provide our executive officers with a compensation package that ties a substantial portion of the executive's overall compensation to both our objectives and the executive's individual performance. Base salary increases and discretionary annual performance bonuses are tied to our company and individual performance in relation to competitive market conditions. We seek to align our executive team’s interests with those of our stockholders by using equity-based long-term incentive awards. These awards generally consist of either stock options or shares of restricted stock that vest over time or upon achievement of a milestone, such as a specified stock price level or product approval. Equity-based incentive awards serve not only as a retention tool but also as a means to encourage enhanced performance of our Common Stock because executives obtain the opportunity for financial rewards as our stock price increases. We endeavor to attract and retain talented executives by offering compensation packages that we believe are competitive in relation to similar positions at comparable companies and by ensuring retention through time-vested equity-based incentive awards. How Our Compensation Decisions are Made Our Compensation Committee oversees our compensation and benefit plans and policies, administers our equity incentive plans and reviews and approves compensation decisions relating to our executive officers. When determining our executive compensation policies, reviewing the performance of our executive officers and establishing compensation levels and programs, our Compensation Committee relies on various factors, including Echo’s current financial position, its financial and operational performance,the achievement of or progress towards Echo’s predetermined goals, an executive’s individual performance and contributions to our strategic objectives, recommendations from the Chief Executive Officer (for executive officers other than himself) and internal pay equity.The Compensation Committee exercises discretion in setting the compensation of our executive officers and primarily considers Echo’s financial position, performance of the management team as a group, the Chief Executive Officer’s assessment of other executive’s performance and the Chief Executive Officer’s compensation recommendations with respect to the other executive officers as part of its process. Compensation Best Practices The Compensation Committee strives to make our executive compensation program more reflective of our performance and more responsive to stockholder interests by periodically assessing our short-term and long-term incentive plan design for our executives and revising our employee benefit plans to make them more consistent with market trends while continuing to provide competitive benefits. -25- Table of Contents 2014 Summary Compensation Table The following table provides certain summary information with respect to the compensation earned by our principal executive officers and certain other executive officers (collectively, “Named Executive Officers”) for the years ended December31, 2014 and 2013. Name and Principal Position (1) (3) (8) Year Salary Bonus Stock Awards Option Awards AllOther Compensation Total Scott W. Hollander. — — — Chief Executive Officer Alan W. Schoenbart. — — — Chief Financial Officer Robert F. Doman — Executive Chairman and Interim Chief Executive Officer — — Kimberly A. Burke. — General Counsel and Chief Compliance Officer and Interim Chief Executive Officer — — — Christopher P. Schnittker — Chief Financial Officer — Robert F. Doman served as Interim CEO from August 26,2013 to June 30, 2014. Kim Burke served in the same capacity whilst holding on to her other responsibilities from July 1 to August 30, 2014. Then the position remained unfilled until Scott W. Hollander was hired as CEO on December 22, 2014. Represents value of stock option grant received by Mr. Hollander in connection with his employment agreement dated December 22, 2014. We granted Mr. Hollander incentive stock options to purchase 325,000 shares of our common stock at an exercise price of $1.47 of which125,000 shares vested on the grant date, and100,000 shares will vest and become exercisable on or after the first anniversary of the grant date, provided the options will not be exercisable with respect to such shares unless and until the average closing price per share of our common stock for the ten trading days prior to exercise equals or exceeds $4.00, and100,000 shares will vest and become exercisable on or after the second anniversary of the grant date, provided that the options will not be exercisable with respect to such shares unless and until the average closing price per share of our common stock for the ten trading days prior to exercise equals or exceeds $7.50. Mr. Schoenbart was appointed our CFO on December 29, 2014. Represents value of stock option grant received by Mr. Schoenbart in connection with his employment agreement dated December 29, 2014. We granted Mr. Schoenbart incentive stock options to purchase 150,000 shares of our common stock at an exercise price of $1.54 of which 50,000 shares vested on the grant date, and50,000 shares will vest and become exercisable on or after the first anniversary of the grant date, provided the options will not be exercisable with respect to such shares unless and until the average closing price per share of our common stock for the ten trading days prior to exercise equals or exceeds $4.00, and50,000 shares will vest and become exercisable on or after the second anniversary of the grant date, provided that the options will not be exercisable with respect to such shares unless and until the average closing price per share of our common stock for the ten trading days prior to exercise equals or exceeds $7.50. Mr. Doman did not receive a salary from Echo in his capacity as Interim Chief Executive Officer. He was paid$204,000 and $148,000 in 2014 and 2013, respectively pursuant to the Consulting Agreement between Mr. Doman and Echo pursuant to which he served as Executive Chairman and Interim Chief Executive Officer. In 2013, he also received $14,258 of fees paid to him through August 26, 2013 in his capacity as a director. Mr. Doman was appointed to the Board on March 12, 2013, at which time he received a grant of 2,000 shares of restricted stock, 25% of which vest on each of the first, second, third and fourth anniversaries of the grant date.In connection with Mr. Doman’s service as a director from March 12 to August 26, 2013, Echo granted Mr. Doman 400 shares of restricted stock on each of April 9, 2013, July 1, 2013 and October 1, 2013, with 100% of the shares vesting on the first anniversary of the award date. In connection with Mr. Doman’s service as a director from March 12, 2013 to August 26, 2013, Echo granted Mr. Doman options to purchase 1,500 shares of Common Stock on each of April 9, 2013, July 1, 2013 and October 1, 2013 with 100% of the shares vesting on the first anniversary of the award date. Consists of relocation assistance paid on behalf of Ms. Burke by Echo. Mr. Schnittker served as CFO from May 16, 2011 until his resignation on July 15, 2014. -26- Table of Contents 2014 Outstanding Equity Awards at Fiscal Year-End This table sets forth information regarding stock options held by each of the Named Executive Officers held on December 31, 2014: Option Awards Stock Awards Name Number of Securities Underlying Unexercised Options (#) Exercisable Number of Securities Underlying Unexercised Options (#) Unexercisable Option Exercise Price ($) Option Expiration Date Number of shares that have not vested Market Value of shares that have not vested Scott W. Hollander 12/22/24 — — Alan W. Schoenbart 12/29/24 — — Robert F. Doman — Kimberly A. Burke 6/03/15 — — — 3/05/15 — — — 3/05/15 — — Christopher Schnittker — (1) Echo granted Mr. Hollander options to purchase 325,000shares of Common Stock on December22, 2014, 125,000 of which vested immediately, 100,000 of which vest and become exercisable on or after the first anniversary of the grant date, provided the options will not be exercisable with respect to such shares unless and until the average closing price per share of our common stock for the ten trading days prior to exercise equals or exceeds $4.00 and 100,000 of which vest and become exercisable on or after the second anniversary of the grant date, provided that the options will not be exercisable with respect to such shares unless and until the average closing price per share of our common stock for the ten trading days prior to exercise equals or exceeds $7.50. (2) Echo granted Mr. Schoenbart options to purchase 150,000shares of Common Stock on December29, 2014, one third of which vested immediately, one third of which vest and become exercisable on or after the first anniversary of the grant date, provided the options will not be exercisable with respect to such shares unless and until the average closing price per share of our common stock for the ten trading days prior to exercise equals or exceeds $4.00 and one third of which vest and become exercisable on or after the second anniversary of the grant date, provided that the options will not be exercisable with respect to such shares unless and until the average closing price per share of our common stock for the ten trading days prior to exercise equals or exceeds $7.50. (3) Echo granted Ms. Burke options to purchase 3,500 and 6,500 shares of Common Stock on October 23, 2007 and June 30, 2008, respectively, one third of which vested immediately, one third of which vested on the first anniversary and one third of which vested on second anniversary. On January 8, 2009, the Compensation Committee changed the exercise price of these stock options to $4.00 per share. These options expire 180 days and 90 days, respectively, from December 5, 2014, the date of Ms. Burke’s resignation. (4) Echo granted Ms. Burke options to purchase 4,500shares of Common Stock on January 8, 2009, one third of which vested immediately, one third of which vested on January 8, 2010 and one third of which vested on January 8, 2011. This option expired 3 months from December 5, 2014, the date of Ms. Burke’s resignation. Equity Compensation Plans In March 2003, our shareholders approved our 2003 Stock Option and Incentive Plan (the “2003 Plan”). Pursuant to the 2003 Plan, our Board of Directors (or its committees and/or executive officers delegated by the Board of Directors) may grant incentive and nonqualified stock options, restricted stock, and other stock-based awards to the our employees, officers, directors, consultants and advisors.As of December 31, 2014, there were 12,500 restricted shares of Common Stock issued and options to purchase an aggregate of 44,000 shares of Common Stock outstanding under the 2003 Plan and no shares are available for future grants due to the 2003 Plan’s expiration. -27- Table of Contents In May 2008, our shareholders approved the 2008 Equity Compensation Plan (the “2008 Plan”). The 2008 Plan provides for grants of incentive stock options to employees and nonqualified stock options and restricted stock to our employees, consultants and non-employee directors.In May 2013, our shareholders approved an amendment to the 2008 Plan to fix the maximum number of shares available under the 2008 Plan at 10,000,000 shares following shareholder approval of a 1-for-10 reverse stock split effective June 7, 2013.As of December 31, 2014, there were restricted shares of Common Stock issued and options to purchase an aggregate of 984,873 shares of Common Stock outstanding under the 2008 Plan and 9,002,127 shares available for future grants. The following table summarizes our equity compensation plans as of December31, 2014: Plan Category Number of Shares to be Issued Upon Exercise of Outstanding Options, Warrants and Rights Weighted Average Exercise Price of Outstanding Options, Warrants and Rights Number of Shares Remaining Available for Future Issuance Under Equity Compensation Plans Equity compensations plans: Approved by stockholders $ Not approved by stockholders $ — Total $ DIRECTOR COMPENSATION Non-employee Director Compensation For 2014, each director who was neither an employee nor a consultant of Echo received cash compensation of $45,000 per year, paid in equal installments at the end of each fiscal quarter.The Lead Director was paid an additional $50,000 per year.Directors who chaired committees were paid $15,000 per year.Each director who was neither an employee nor a consultant of Echo also received a fee, based on the length of the meeting, for each meeting he attended beyond the regularly-scheduled quarterly Board and Board committee meetings as follows: $200 for in person or telephonic meetings lasting from 20 minutes up to 1 hour; $300 for in person or telephonic meetings lasting from 1 hour up to 2 hours; $400 for in person or telephonic meetings lasting from 2 hours up to 4 hours; $800 for in person or telephonic meetings lasting half a day (4 hours); and $1,600 for in person or telephonic meetings lasting a full day (8 hours). All directors were additionally reimbursed for reasonable out-of-pocket expenses incurred in attending Board of Director and committee meetings in 2014. In January 2015, with the resignations of the then directors, Messrs. Grieco, Enright, and Smith, the remaining directors, Shepard Goldberg and Dr. Michael Goldberg realigned the Board compensation to $30,000 per annum per director. Each director received a stock option to purchase 150,000 shares of our Common Stock at an exercise price of $1.62 vesting 25% immediately and then 25% at the beginning of each quarter thereafter.These options contain a condition where they are only exercisable after the average closing price of the Company’s common stock for the ten (10) days prior to exercise, equals or exceeds $7.50 per share.Additional committee chair fees, meeting fees and lead director fees were eliminated, as well as the title, Lead Director. Mr. Hollander’s employment agreement with the Company precluded him from taking any additional director compensation the first year. 2014 Director Compensation The table below reflects compensation paid to directors who were neither an employee nor a consultant of Echo during 2014. Name Fees Earned or Paid in Cash ($) (1) Stock Awards Option Awards All Other Compensation Total Shepard M. Goldberg –– Michael M. Goldberg –– Vincent D. Enright –– –– –– William F. Grieco –– –– –– James F. Smith –– –– –– Represents full amount of fees earned by each director during 2014. On December 18, 2014, the Directors, pursuant to a Letter of Agreement, determined to offset fees earned but unpaid against the cost of a directors and officers insurance policy. The amounts included in the fees earned which were unpaid and offset against the insurance cost were as follows: Shepard Goldberg $28,700, Dr. Michael Goldberg $28,100, Vincent Enright $74,100, William Grieco $89,700, and James Smith $61,600. The following summarizes the aggregate number of stock awards outstanding at the fiscal year end for each director above: Shepard Goldberg— 7,250 and Michael Goldberg — 14,500. The following summarizes the aggregate number of stock options outstanding at the fiscal year end for each director above: Shepard Goldberg— 28,000 and Michael Goldberg — 56,000. -28- Table of Contents ITEM 12.SECURITIES OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS. The following table sets forth the beneficial ownership of our Common Stock as of April 2, 2015 (except as otherwise provided below) by the following individuals or entities: (i)each stockholder known to us to beneficially own more than 5% of the outstanding shares of our Common Stock; (ii)each of our Named Executive Officers listed in the Summary Compensation Table; (iii)each director; and (iv)current executive officers and directors, as a group. Beneficial ownership is determined in accordance with Securities and Exchange Commission (“SEC”) rules and includes voting and investment power with respect to the shares. Under such rules, beneficial ownership includes any shares as to which the individual has sole or shared voting power or investment power and also any shares which the individual has the right to acquire currently or within 60days after April 2, 2015 through the exercise of any stock options or other rights, including upon the exercise of warrants to purchase shares of Common Stock and the conversion of preferred stock into Common Stock. Such shares are deemed outstanding for computing the percentage ownership of the person holding such options or rights, but are not deemed outstanding for computing the percentage ownership of any other person. As of April 2, 2015, there were 11,428,275 shares of Common Stock issued and outstanding. Name and Address of Beneficial Owner (1)2) Amount and Nature of Beneficial Ownership Percent of Class Medical Technologies Innovation Asia LTD Platinum Partners Liquid Opportunity Master Fund L.P. Platinum Partners Value Arbitrage Fund L.P. Platinum Management (NY) LLC Platinum Liquid Opportunity Management (NY) LLC Mark Nordlicht Uri Landesman Scott W. Hollander Alan W. Schoenbart * Michael M. Goldberg, M.D. Shepard M. Goldberg * Kimberly A. Burke. * Robert F. Doman * Christopher P. Schnittker * All current directors and executive officers as a group (4persons) * Less than one percent. Unless otherwise noted, the address for each stockholder known to us to beneficially own more than 5% of the outstanding shares of our Common Stock is 250West 55th Street, 14th Floor, New York, NY 10019.The address for each director and executive officer is c/oEcho Therapeutics, Inc., 99 Wood Avenue South, Suite 302, Iselin, NJ 08830. The individuals named in the table have sole voting and investment power with respect to all shares shown as beneficially owned by them, except as noted in the footnotes below.The entities named in the table, together with Mr. Nordlicht and Mr. Landesman, have shared voting and investment power with respect to all shares shown as beneficially owned by them, as further described in the footnotes below. The address for Medical Technologies Innovation Asia, Ltd (MTIA) is RM 8 17/F Block B, Vigor Industrial Building, 1Y-20 Cheng Tat Rd Tsing Y., Hong Kong. Beijing Yi Tang Bio Technology, Ltd (BYT), is an affiliate of MTIA. MTIA may be deemed to beneficially own the securities directly owned by BYT which consists of 336,134 shares of Series F – Preferred Stock and Warrants to purchase 336,134 shares of our common stock at $3.00 per share. -29- Table of Contents The Series E Preferred Stock (“Series E”) and Series F Preferred Stock (“Series F”) provide that at no time may a holder of any Series E or Series F convert such stock if the number of shares of Common Stock to be issued pursuant to such conversion would exceed, when aggregated with all other shares of Common stock owned by such holder at such time, the number of shares of Common Stock which would result in such holder beneficially owning more than 9.99% or 19.99%, as applicable, of all of the Common Stock outstanding at such time (the “19.99% Blocker”); provided, however, that upon both (A) a holder of Series E or Series F providing Echo with a Waiver Notice that such holder would like to waive either or both such restrictions with regard to any or all shares of Common Stock issuable upon conversion of Series E or Series F, and (B) the stockholders of Echo approving the waiver of such restrictions with regard to any or all shares of Common Stock issuable upon conversion of Series E or Series F and the ownership by any holder of the Series E or Series F Preferred Stock of greater than 20% of the outstanding shares of Common Stock in accordance with applicable NASDAQ listing standards, the applicable restrictions shall be of no force or effect. The Warrants provide that at no time may a holder of any of the Warrants exercise such warrants if the number of shares of Common Stock to be issued pursuant to such exercise would exceed, when aggregated with all other shares of Common Stock owned by such holder at such time, the number of shares of Common Stock which would result in such holder beneficially owning more than 4.99% or 9.99%, as applicable, of all of the Common Stock outstanding at such time (the “9.99% Blocker”); provided, however, that upon a holder of any of the Warrants providing Echo with sixty-one (61) days’ notice that such holder would like to waive either or both such restrictions with regard to any or all shares of Common Stock issuable upon exercise of any Warrants, then such restrictions shall be of no force or effect with regard to those Warrants referenced in such notice. The Series E, Series F and Warrants shall sometimes collectively be referred to herein as the “Blocked Securities.” Platinum Partners Liquid Opportunity Master Fund L.P. (“PPLO”) (i) directly owns 230,862 shares of Common Stock, (ii) beneficially owns 100,000 shares of Common Stock underlying currently convertible Series C Preferred Stock, and (iii) beneficially owns 100,000 shares of Common Stock underlying currently convertible Series D Preferred Stock.Also includes an aggregate of 799,486 shares of Common Stock which can be acquired within sixty days pursuant to the terms of the Blocked Securities (which Blocked Securities include 349,723 shares of Series E, 447,590 shares of Series F and 36,363 Warrants). As of the date hereof, PPLO had not requested a waiver of the 19.99% Blocker or 9.99% Blocker with respect to any Blocked Securities and, accordingly, the amount shown does not include 34,190 of Common Stock underlying the Blocked Securities not deemed to be beneficially owned by PPLO. Platinum Partners Value Arbitrage Fund L.P. (“PPVA”) directly owns 553,014 shares of Common Stock. Also includes an aggregate of 641,937shares of Common Stock which can be acquired within sixty days pursuant to the terms of the Blocked Securities (which Blocked Securities include 1,398,890 shares of Series E, 2,354,088 shares of Series F and 1,232,288 Warrants).As of the date hereof, PPVA had not requested a waiver of the 19.99% Blocker or 9.99% Blocker with respect to any Blocked Securities and, accordingly, the amount shown does not include 4,343,329 of Common Stock underlying the Blocked Securities not deemed to be beneficially owned by PPVA. Platinum Management (NY) LLC (“Platinum Management”), as the Investment Manager of PPVA, may be deemed to beneficially own the securities beneficially owned by PPVA. Platinum Liquid Opportunity Management (NY) LLC (“Platinum Liquid Management”), as the Investment Manager of PPLO, may be deemed to beneficially own the securities directly owned by PPLO. Mr. Nordlicht, as the Chief Investment Officer of Platinum Management, the Investment Manager of PPVA, Chief Investment Manager of Platinum Liquid Management, and the Investment Manager of PPLO, may be deemed to beneficially own the securities directly owned by each of PPVA and PPLO, respectively. Mr. Landesman, as the President of Platinum Management, the Investment Manager of PPVA, the President of Platinum Liquid Management, and the Investment Manager of PPLO, may be deemed to beneficially own the securities directly owned by each of PPVA and PPLO, respectively. Includes 125,000 shares that may be acquired within 60days upon the exercise of stock options. Includes 50,000 shares that may be acquired within 60 days upon the exercise of stock options. Includes 117,000 shares that may be acquired within 60 days upon the exercise of stock options. Includes 89,000 shares that may be acquired within 60 days upon the exercise of stock options. Includes 3,500 shares that may be acquired within 60 days upon the exercise of stock options. Includes an aggregate of 381,000 shares that may be acquired within 60 days upon the exercise of stock options (as indicated in footnotes above). -30- Table of Contents ITEM 13.CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE. Independence of Members of Board of Directors Our Board has determined that all of our current directors except Mr. Hollander are independent as independence of directors is defined in the rules of the NASDAQ stock market. Policies and Procedures Regarding Related Party Transactions Echo’s Audit Committee, which is composed entirely of independent directors, reviews all related person transactions on an ongoing basis.In accordance with the Audit Committee’s charter, it must approve any related person transaction before Echo enters into it. Any transaction that does not qualify as a related person transaction but may present a potential conflict of interest is governed by our written Code of Business Conduct and Ethics (the “Code”).Senior management determines whether such transactions or relationships constitute a conflict of interest that should be brought to the attention of the Nominating Committee. The Nominating Committee considers all requests for waivers from our Code of Business Conduct and Ethics and ensures that we disclose such waivers in accordance with applicable rules and regulations. The Nominating Committee is tasked with annually reviewing our program for monitoring compliance with the Code and making recommendations to the Board if it determines that any revisions are needed. Related Party Transactions Doman Consulting Agreement On August 26, 2013, Echo entered into a Consulting Agreement with Robert Doman, a then member of the Board, pursuant to which Mr. Doman was engaged to serve as our Executive Chairman and Interim Chief Executive Officer (the “Consulting Agreement”) for a period of four months. The Consulting Agreement was subsequently amended on October 3, 2013, December 26, 2013 and April 3, 2014. The Consulting Agreement expired on June 30, 2014. In accordance with the Consulting Agreement, we paid Mr. Doman $8,000 per week for his services and reimbursed him for all out-of-pocket expenses incurred in connection with the performance of services under the Consulting Agreement.Mr. Doman did not receive an equity grant pursuant to the Consulting Agreement and the Consulting Agreement states that he is not entitled to participate in or receive any benefits or rights under any Echo employee benefit and welfare plans. ITEM 14.PRINCIPAL ACCOUNTING FEES AND SERVICES. Independent registered public accounting firm On December 8, 2014, we were orally notified by our independent registered accounting firm, Wolf & Company P.C. that it was resigning effective December 8, 2014.The resignation was confirmed in a letter delivered to us on December 9, 2014. On February 5, 2015, we engaged BDO USA, LLP (“BDO”) as our independent registered public accounting firm. During the Company’s two most recent fiscal years and during thesubsequent interim period prior to BDO’s engagement, neither the Company nor anyone acting on its behalf consulted with BDO regarding: (i) the application of accounting principles to a specified transaction, either completed or proposed, or the type of audit opinion that might be rendered on the Company’s financial statements, or (ii) any matter that was either the subject of a disagreement (as defined in Item 304(a)(1)(iv) of Regulation S-K) or a reportable event (as described in Item 304(a)(1)(v) of Regulation S-K). The following is a summary of the fees billed to us for professional services rendered in connection with the years ended December31, 2014 and 2013, respectively: Fee Category Audit Fees $ $
